Exhibit 10.1

EXECUTION VERSION

$30,000,000

AK Steel Corporation

8.750% Senior Secured Notes due 2018

PURCHASE AGREEMENT

June 19, 2013

MERRILL LYNCH, PIERCE, FENNER & SMITH

                        INCORPORATED

            As Representative of the several Purchasers

c/o

Merrill Lynch, Pierce, Fenner & Smith

                         Incorporated

One Bryant Park

New York, NY 10036,

Dear Sirs:

1. Introductory. AK Steel Corporation, a Delaware corporation (the “Company”)
and AK Steel Holding Corporation (“Parent”) agree with the several initial
purchasers named in Schedule A hereto (the “Purchasers”) to issue and sell to
the several Purchasers U.S. $30,000,000 principal amount of the Company’s 8.750%
Senior Secured Notes due 2018 (“Offered Securities”) to be issued as additional
notes under an indenture, dated as of November 20, 2012 (the “Indenture”),
between the Company, Parent and U.S. Bank National Association, as Trustee. The
Offered Securities will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Date (the “DTC
Agreement”), among the Company, the Trustee and the Depositary.

The holders of the Offered Securities will be entitled to the benefits of a
registration rights agreement, to be dated as of the Closing Date (the
“Registration Rights Agreement”), among the Company, Parent and the Purchasers,
pursuant to which the Company and Parent will be required to file with the
Commission (as defined below), under the circumstances set forth therein, (i) a
registration statement under the Securities Act (as defined below) relating to
another series of debt securities of the Company with terms substantially
identical to the Offered Securities (the “Exchange Notes”) to be offered in
exchange for the Offered Securities (the “Exchange Offer”) and (ii) a shelf
registration statement pursuant to Rule 415 of the Securities Act relating to
the resale by certain holders of the Offered Securities, and in each case, to
use its best efforts to cause such registration statements to be declared
effective. All references herein to Exchange Notes, Exchange Securities (as
defined below) and the Exchange Offer are only applicable if the Company and
Parent are in fact required to consummate the Exchange Offer pursuant to the
terms of the Registration Rights Agreement.

The payment of principal of, premium, if any, and interest on the Offered
Securities will be fully and unconditionally guaranteed under the Indenture on
an unsecured, unsubordinated basis, by the Parent (the “Guarantor”), pursuant to
the guarantee (the “Guarantee”). The Exchange Notes as guaranteed by the
Guarantor under the Indenture are herein collectively referred to as the
“Exchange Securities.”



--------------------------------------------------------------------------------

The Company previously issued $350,000,000 in aggregate principal amount of its
8.750% Senior Secured Notes due 2018 under the Indenture (the “Existing
Securities”). The Offered Securities constitute “Additional Notes” under the
Indenture. The Offered Securities will have identical terms to the Existing
Securities and will be treated as a single class with the Existing Securities
for all purposes under the Indenture.

The Offered Securities will be secured by first priority liens on all of the
real property, plants and equipment (other than certain excluded property and
subject to liens permitted by the Indenture) of the Company (the “Notes
Collateral”) as more particularly described in the General Disclosure Package
and documented by mortgages delivered in connection with the Existing Securities
(the “Mortgages”), certain amendments to the Mortgages to be delivered in
connection with the issuance of the Offered Securities (the “Mortgage
Amendments”) and security agreements and other instruments evidencing or
creating a security interest (each such Mortgage, Mortgage Amendment and
security agreement and other instrument listed on Schedule C hereto, the
“Security Agreements”), in favor of U.S. Bank National Association, as
collateral agent (in such capacity, the “Collateral Agent”), for its benefit and
the benefit of the Trustee and the holders of the Offered Securities.

Each of the Company and the Guarantor hereby agrees with the several Purchasers
as follows:

2. Representations and Warranties of the Company and the Guarantor. The Company
and the Guarantor jointly and severally represent and warrant to, and agree
with, the several Purchasers that:

(a) Offering Memoranda; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Memorandum and a Final Offering Memorandum.

For purposes of this Agreement:

“Applicable Time” means 1:35 p.m. (New York City time) on the date of this
Agreement.

“Closing Date” has the meaning set forth in Section 3 hereof.

“Collateral Agent” has the meaning assigned to the term “Collateral Agent” in
the Final Offering Memorandum.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Final Offering Memorandum” means the Final Offering Memorandum relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum.

“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

-2-



--------------------------------------------------------------------------------

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum,
dated June 19, 2013, relating to the Offered Securities to be offered by the
Purchasers.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).

“Subsidiary” means each direct and indirect subsidiary of Parent.

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, the electronic
Bloomberg roadshow slides and the accompanying audio recording.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.

(b) Disclosure. As of the Applicable Time, neither (i) the General Disclosure
Package, nor (ii) any individual Supplemental Marketing Material, when
considered together with the General Disclosure Package (each of (i) and
(ii) including the documents incorporated or deemed to be incorporated by
reference), included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The Final
Offering Memorandum, as of its date and as of the Closing Date, did not include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The second preceding
sentence does not apply to statements in or omissions from the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by any Purchaser consists of the information described as
such in Section 8(b) hereof. The Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by the Company with the Commission
or sent to stockholders pursuant to the Exchange Act and incorporated by
reference in the Preliminary Offering Memorandum or the Final Offering
Memorandum, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the Rules and Regulations.

(c) Good Standing of the Company and Parent. Each of the Company and Parent has
been duly incorporated and is validly existing as a corporation and in good
standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and each of the Company and Parent
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not, individually or in the aggregate, reasonably be
expected to result in a material adverse effect on the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company, Parent and the Subsidiaries taken as a whole (“Material Adverse
Effect”).

 

-3-



--------------------------------------------------------------------------------

(d) Subsidiaries. Each Subsidiary has been duly incorporated and is existing and
in good standing under the laws of the jurisdiction of its incorporation, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package; and each Subsidiary is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; all of the issued and outstanding capital
stock of each Subsidiary has been duly authorized and validly issued and is
fully paid and nonassessable; and except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, all of the capital stock of each
Subsidiary is owned by Parent, directly or indirectly, free from liens,
encumbrances and defects.

(e) Indenture; Offered Securities; Guarantee; Security Agreements. The Indenture
has been duly authorized, executed and delivered by the Company and the
Guarantor, conforms in all material respects to the information in the General
Disclosure Package and the description of the Indenture in the Final Offering
Memorandum and constitutes a valid and legally binding obligation of the Company
and the Guarantor, enforceable against each of them in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (collectively, the
“Enforceability Exceptions”); the Offered Securities have been duly authorized
by the Company and, when the Offered Securities are delivered and paid for
pursuant to this Agreement on the Closing Date, such Offered Securities will
have been duly executed, authenticated, issued and delivered, will conform in
all material respects to the information in the General Disclosure Package and
to the description of such Offered Securities contained in the Final Offering
Memorandum and such Offered Securities will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions; the Guarantee has been
duly authorized by the Guarantor and, when the Offered Securities are executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, the Guarantee will have been duly delivered by the Guarantor,
will conform in all material respects to the information in the General
Disclosure Package and to the description of such Guarantee contained in the
Final Offering Memorandum and will constitute a valid and legally binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, subject to the Enforceability Exceptions; each of the Security
Agreements, other than the Mortgage Amendments, has been duly authorized,
executed and delivered by the Company, conforms in all material respects to the
information in the General Disclosure Package and to the description of such
Security Agreements contained in the Final Offering Memorandum and constitutes a
valid and legally binding agreement of the Company in accordance with its terms,
subject to the Enforceability Exceptions; each of the Mortgage Amendments has
been duly authorized by the Company, and, when executed and delivered by the
Company and the Collateral Agent, will conform in all material respects to the
information in the General Disclosure Package and to the description of such
Mortgage Amendments contained in the Final Offering Memorandum and will
constitute a valid and legally binding agreement of the Company in accordance
with its terms, subject to the Enforceability Exceptions; and the Security
Agreements create, or, with respect to the Mortgage Amendments, on or prior to
the Closing Date, will create, in favor of the Collateral Agent for the benefit
of itself, the Trustee and the holders of the Offered Securities, valid and
enforceable security interests in and liens on the Notes Collateral and the
security interests in and liens on the rights of the Company in such Notes
Collateral are perfected security interests and liens, superior to and prior to
the liens of all third persons (other than certain liens permitted by the
Indenture, in the reasonable discretion of the Purchasers after consultation
with the Company).

 

-4-



--------------------------------------------------------------------------------

(f) Trust Indenture Act. The Indenture conforms in all material respects to the
requirements of the Trust Indenture Act, and the rules and regulations of the
Commission applicable to an indenture which is qualified thereunder.

(g) No Finder’s Fee. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, there are no contracts, agreements or
understandings between the Company or the Guarantor and any person that would
give rise to a valid claim against the Company, the Guarantor or any Purchaser
for a brokerage commission, finder’s fee or other like payment in connection
with this offering.

(h) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantor and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
legally binding agreement of, the Company and the Guarantor, enforceable against
each of them in accordance with its terms, subject to the Enforceability
Exceptions, and will conform in all material respects to the information in the
General Disclosure Package and to the description of the Registration Rights
Agreement contained in the Final Offering Memorandum.

(i) [Reserved.]

(j) Exchange Notes; Exchange Securities. The Exchange Notes have been duly and
validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture; and, when the Exchange Notes have
been authenticated in the manner provided for in the Indenture and issued and
delivered in accordance with the Registration Rights Agreement, the Guarantee of
the Exchange Notes will constitute valid and binding agreements of the
Guarantor, in each case, enforceable in accordance with its terms, subject to
the Enforceability Exceptions and will be entitled to the benefits of the
Indenture.

(k) No Registration Rights. There are no contracts, agreements or understandings
between the Company or the Guarantor and any person granting such person the
right to require the Company or such Guarantor to file a registration statement
under the Securities Act with respect to any securities of the Company or such
Guarantor, other than that certain Registration Rights Agreement by and between
the Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Deutsche
Bank Securities Inc., dated as of November 20, 2012, relating to the Existing
Securities, or to require the Company or such Guarantor to include such
securities with the Offered Securities and Guarantee registered pursuant to any
registration statement.

(l) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture, the Security
Agreements and the Registration Rights Agreement in connection with the
offering, issuance and sale of the Offered Securities by the Company and the
sale of the Guarantee by the Guarantor except for (i) the order of the
Commission declaring effective the Exchange Offer Registration Statement or, if
required, the Shelf Registration Statement (each as defined in the Registration
Rights Agreement), (ii) the recording of the Mortgage Amendments as set forth in
Section 7 below, and (iii) such consents approvals, authorizations, orders,
filings or registrations that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on the ability of the Company and the Guarantor to consummate the
transactions contemplated hereby.

 

-5-



--------------------------------------------------------------------------------

(m) Title to Property. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, the Company, Parent and the Subsidiaries have
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from liens, charges, encumbrances and
defects except where the failure to have such title or the existence of such
lien, charge, encumbrance or defect would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, and except as
disclosed in the General Disclosure Package and the Final Offering Memorandum,
the Company, Parent and the Subsidiaries hold all leased real or personal
property under valid and enforceable leases with no terms or provisions that
would materially interfere with the use made or to be made thereof by them.

(n) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of the Indenture, this Agreement, the Security
Agreements, the Mortgage Amendments and the Registration Rights Agreement, the
issuance and sale of the Offered Securities and the Guarantee and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default or a Debt
Repayment Triggering Event (as defined below) under, or result in the imposition
of any lien, charge or encumbrance upon any property or assets of the Company,
Parent or any of the Subsidiaries pursuant to (i) the charter or by-laws of the
Company, Parent or any of the Subsidiaries, (ii) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, Parent or any of the Subsidiaries or any
of their properties, or (iii) any agreement or instrument to which the Company,
Parent or any of the Subsidiaries is a party or by which the Company, Parent or
any of the Subsidiaries is bound or to which any of the properties of the
Company, Parent or any of the Subsidiaries is subject, except, in the case of
(iii) above, for such conflicts, breaches, violations, liens, charges or
encumbrances that would not, individually or in the aggregate, have a Material
Adverse Effect; a “Debt Repayment Triggering Event” means any event or condition
that gives, or with the giving of notice or lapse of time would give, the holder
of any note, debenture, or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company, Parent or any
of the Subsidiaries.

(o) Absence of Existing Defaults and Conflicts. Neither the Company, Parent nor
any of the Subsidiaries is in violation of its respective charter or by-laws or
in default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(p) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor.

(q) Possession of Licenses and Permits. The Company, Parent and the Subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary or
material to the conduct of the business now conducted or proposed in the General
Disclosure Package to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Company, Parent or any of the Subsidiaries, would
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(r) Absence of Labor Dispute. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, no labor dispute with the employees
of the Company, Parent or any of the Subsidiaries exists or, to the knowledge of
the Company or the Guarantor, is threatened that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

(s) Possession of Intellectual Property. The Company, Parent and the
Subsidiaries own, possess or can acquire on reasonable terms, adequate
trademarks, trade names and other rights to inventions, know-how, patents,
copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that, if determined adversely to the
Company, Parent or any of the Subsidiaries, would individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(t) Environmental Laws. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, (a)(i) none of the Company, Parent or any of
the Subsidiaries is in violation of, or has any liability under, any federal,
state, local or non-U.S. statute, law, rule, regulation, ordinance, code, other
requirement or rule of law (including common law), or decision or order of any
domestic or foreign governmental agency, governmental body or court, relating to
pollution, to the use, handling, transportation, treatment, storage, discharge,
disposal or release of Hazardous Substances, to the protection or restoration of
the environment or natural resources (including biota), to health and safety as
such relates to exposure to Hazardous Substances, and to natural resource
damages (collectively, “Environmental Laws”), (ii) none of the Company, Parent
or any of the Subsidiaries owns, occupies, operates or uses any real property
contaminated with Hazardous Substances, (iii) none of the Company, Parent or any
of the Subsidiaries is conducting or funding any investigation, remediation,
remedial action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) none of the Company, Parent or any of the Subsidiaries is
liable or, to its knowledge, allegedly liable for any release or threatened
release of Hazardous Substances, including at any off-site treatment, storage or
disposal site, (v) none of the Company, Parent or any of the Subsidiaries is
subject to any claim by any governmental agency or governmental body or person
relating to Environmental Laws or Hazardous Substances, and (vi) the Company,
Parent and the Subsidiaries have received and are in compliance with all, and
have no liability under any, permits, licenses, authorizations, identification
numbers or other approvals required under applicable Environmental Laws to
conduct their respective businesses, except in each case covered by clauses
(i) – (vi) such as would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect; (b) to the knowledge of the Company
or the Guarantor there are no facts or circumstances that would reasonably be
expected to result in a violation of, liability under, or claim pursuant to, any
Environmental Law that would reasonably be expected to have a Material Adverse
Effect; and (c) to the knowledge of the Company or the Guarantor there are no
Environmental Laws or requirements proposed for adoption or implementation under
any Environmental Law that would reasonably be expected to have a Material
Adverse Effect. For purposes of this subsection, “Hazardous Substances” means
(A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials, polychlorinated biphenyls
and mold, and (B) any other chemical, material or substance defined or regulated
as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.

(u) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Memorandum under the heading “Description of Notes,”
“Description of Certain Indebtedness” and “Exchange Offer; Registration Rights”
insofar as such statements summarize legal matters, agreements, documents or
proceedings discussed therein, are accurate and fair summaries of such legal
matters, agreements, documents or proceedings and present the information
required to be shown.

(v) Accurate Tax Disclosure. To the extent that the statements set forth in the
General Disclosure Package and the Final Offering Memorandum under the caption
“U.S. Federal Income Tax Consequences” purport to describe certain provisions of
the United States federal tax laws referred to therein, such summaries fairly
describe, in all material respects, such provisions.

 

-7-



--------------------------------------------------------------------------------

(w) Absence of Manipulation. Neither the Company nor the Guarantor has taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Offered Securities.

(x) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the General
Disclosure Package or in the Final Offering Memorandum are based on or derived
from sources that the Company and the Guarantor believe to be reliable and
accurate.

(y) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package and the Final Offering Memorandum,
Parent, the Company and the Subsidiaries and Parent’s Board of Directors (the
“Board”) are in compliance with Sarbanes-Oxley and all applicable Exchange Rules
in all material respects. Parent maintains a system of “internal controls over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
(collectively, “Internal Controls”) that comply with the Exchange Act and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. General Accepted Accounting Principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. The Internal Controls are, or upon consummation
of the offering of the Offered Securities will be, overseen by the Audit
Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules. Parent has not publicly disclosed or reported to the Audit Committee or
the Board, and within the next 90 days Parent does not reasonably expect to
publicly disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness, change in Internal Controls or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would
reasonably be expected to have a Material Adverse Effect.

(z) Disclosure Controls. Except as set forth in the General Disclosure Package
and the Final Offering Memorandum, Parent, the Company and the Subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by Parent in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to Parent’s management as appropriate to allow timely decisions
regarding required disclosure. Parent, the Company and the Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(aa) Litigation. Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company, Parent any of
the Subsidiaries or any of their respective properties that, if determined
adversely to the Company, Parent or any of the Subsidiaries, would individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
or would materially and adversely affect the ability of the Company or Parent to
perform their respective obligations under the Indenture or this Agreement, or
which are otherwise material in the context of the sale of the

 

-8-



--------------------------------------------------------------------------------

Offered Securities and the sale of the Guarantee; and to the Company’s or
Parent’s knowledge, no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are threatened or contemplated.

(bb) Financial Statements. The financial statements included in the General
Disclosure Package and the Final Offering Memorandum present fairly the
financial position of Parent and its consolidated subsidiaries as of the dates
shown and their results of operations and cash flows for the periods shown, and,
except as otherwise disclosed in the General Disclosure Package and the Final
Offering Memorandum, such financial statements have been prepared in conformity
with the generally accepted accounting principles in the United States applied
on a consistent basis. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(cc) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, since the end of the
period covered by the latest audited financial statements included in the
General Disclosure Package and the Final Offering Memorandum (i) there has been
no change, in the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company, Parent and the Subsidiaries,
taken as a whole that is material and adverse, (ii) except as disclosed in or
contemplated by the General Disclosure Package and the Final Offering
Memorandum, there has been no dividend or distribution of any kind declared,
paid or made by Parent on any class of its capital stock and (iii) except as
disclosed in or contemplated by the General Disclosure Package, there has been
no material adverse change in the capital stock, short-term indebtedness,
long-term indebtedness, net current assets or net assets of Parent.

(dd) Investment Company Act. Neither the Company nor the Guarantor is and, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Memorandum, will not be an “investment company”
as defined in the Investment Company Act of 1940 (the “Investment Company Act”).

(ee) Ratings. No “nationally recognized statistical rating organization” as such
term is defined in Section 3(a)(62) under the Exchange Act (i) has imposed (or
has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or Parent or (ii) has indicated to the
Company or Parent that it is considering any of the actions described in
Section 7(b)(ii) hereof.

(ff) Foreign Corrupt Practices Act. None of the Company, Parent or, to the best
of the Company’s and Parent’s knowledge, any of the Subsidiaries or their
respective directors, officers, agents, employees or affiliates is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the FCPA, including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company,
Parent and, to the best of the Company’s and Parent’s knowledge, the
Subsidiaries and affiliates have conducted their businesses in compliance with
the FCPA and have devised or instituted policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. In addition, none of the Company, Parent or, to the best
of the Company’s and Parent’s knowledge, any of the Subsidiaries or their
respective directors, officers, agents, employees or affiliates is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the U.K. Bribery Act 2010.

 

-9-



--------------------------------------------------------------------------------

(gg) Compliance with Money Laundering Laws. To the best of the Company’s and
Parent’s knowledge, the operations of the Company, Parent and the Subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency.

(hh) Compliance with OFAC. None of the Company, Parent or any of the
Subsidiaries nor, to the knowledge of the Company or the Guarantor, any
director, officer, agent, employee or affiliate of the Company, Parent or any of
the Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(ii) Taxes. The Company, Parent and the Subsidiaries have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not reasonably be expected to have a Material Adverse Effect); and, except
as set forth in the General Disclosure Package and the Final Offering
Memorandum, the Company, Parent and the Subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(jj) Insurance. The Company, Parent and the Subsidiaries are insured by insurers
with appropriately rated claims paying abilities against such losses and risks
and in such amounts as are prudent and customary for the businesses in which
they are engaged; all policies of insurance insuring the Company, Parent or any
of the Subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company, Parent and the
Subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no claims by the Company, Parent or any
of the Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; none of the Company, Parent or any such Subsidiary has been
refused any insurance coverage sought or applied for; and none of the Company,
Parent or any such Subsidiary has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect, except as set forth in or contemplated in the General Disclosure
Package and the Final Offering Memorandum.

(kk) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(ll) No Registration. The offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act by reason of Section 4(2) thereof and Regulation S
thereunder; and until such time as the Exchange Securities are issued it is not
necessary to qualify an indenture in respect of the Offered Securities under the
United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).

 

-10-



--------------------------------------------------------------------------------

(mm) No General Solicitation; No Directed Selling Efforts. None of the Company,
Parent, the Subsidiaries nor any of their respective affiliates, nor any person
acting on their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S (“Regulation S”) under
the Securities Act, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S. The Company, Parent, the Subsidiaries, their
respective affiliates and any person acting on their behalf have complied and
will comply with the offering restrictions requirement of Regulation S. None of
the Company, Parent nor the Guarantor has entered and none of the Company,
Parent nor the Guarantor will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.

(nn) Reporting Status. The Parent is subject to Section 13 or 15(d) of the
Exchange Act.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 104.5% of the principal amount
thereof, plus accrued and unpaid interest on the principal amount thereof from
June 1, 2013 to the Closing Date, the respective principal amounts of Securities
set forth opposite the names of the several Purchasers in Schedule A hereto.

The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more temporary global
Securities in registered form without interest coupons (the “Regulation S Global
Securities”) which will be deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Euroclear Bank, S.A./N.V., as operator of the Euroclear System
(“Euroclear”), and Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”) and registered in the name of Cede & Co., as nominee for DTC. The
Company will deliver against payment of the purchase price the Offered
Securities to be purchased by each Purchaser hereunder and to be offered and
sold by each Purchaser in reliance on Rule 144A (the “144A Securities”) in the
form of one or more permanent global security in definitive form without
interest coupons (the “Restricted Global Securities”) deposited with the Trustee
as custodian for DTC and registered in the name of Cede & Co., as nominee for
DTC. The Regulation S Global Securities and the Restricted Global Securities
shall be assigned separate CUSIP numbers. The Restricted Global Securities shall
include the legend regarding restrictions on transfer set forth under “Notice to
Investors” in the Final Offering Memorandum. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Securities, interests in the Regulation S Global
Securities may only be held by the DTC participants for Euroclear and
Clearstream, Luxembourg. Interests in any Regulation S Global Securities will be
held only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC,
as the case may be, except in the limited circumstances described in the Final
Offering Memorandum.

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to the Representative drawn to the order of the Company at the
office of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017 at
9:00 A.M., New York time, on June 24, 2013, or at such other time not later than
seven full business days thereafter as the Representative and the Company
determine, such time being herein referred to as the “Closing Date”, against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Securities representing all of the Regulation S Securities for the respective
accounts of

 

-11-



--------------------------------------------------------------------------------

the DTC participants for Euroclear and Clearstream, Luxembourg and (ii) the
Restricted Global Securities representing all of the Offered 144A Securities.
The Regulation S Global Securities and the Restricted Global Securities will be
made available for checking at the above office of Davis Polk & Wardwell LLP at
least 24 hours prior to the Closing Date.

4. Offer, Sale and Resale Procedures. Each of the Purchasers, on the one hand,
and the Company and the Guarantor, on the other hand, hereby agrees to observe
the following procedures in connection with the offer and sale of the Offered
Securities:

(a) Offers and sales of the Offered Securities will be made only by the
Purchasers or affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Offered Securities
may be made in reliance upon Regulation S upon the terms and conditions set
forth in Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b) The Offered Securities will be offered by approaching prospective subsequent
purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Offered
Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Offered Securities (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Notes) shall bear the following
legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO

 

-12-



--------------------------------------------------------------------------------

THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY.”

Following the sale of the Offered Securities by the Purchasers to subsequent
purchasers pursuant to the terms hereof, the Purchasers shall not be liable or
responsible to the Company or the Guarantor for any losses, damages or
liabilities suffered or incurred by the Company or the Guarantor including any
losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Offered Security.

5. Certain Agreements of the Company and the Guarantor. The Company and the
Guarantor jointly and severally agree with the several Purchasers that:

(a) Amendments and Supplements to Offering Memoranda. The Company and the
Guarantor will promptly advise the Representative of any proposal to amend or
supplement the Preliminary Offering Memorandum or the Final Offering Memorandum
and will not effect such amendment or supplementation without the
Representative’s consent. If, at any time prior to the completion of the resale
of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which the Final Offering Memorandum, the General
Disclosure Package or any Supplemental Marketing Material, if republished
immediately following such event or development, would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company will promptly notify the Representative
of such event and will promptly prepare and furnish, at its own expense, to the
Purchasers and the dealers and any other dealers upon request of the
Representative, an amendment or supplement which will correct such statement or
omission. Neither the Representative’s consent to, nor the Purchasers’ delivery
of, any such amendment or supplement shall constitute a waiver of any of the
conditions set forth in Section 7.

(b) Furnishing of Offering Memoranda. The Company will furnish to the
Representative copies of the Preliminary Offering Memorandum, each other
document comprising a part of the General Disclosure Package, the Final Offering
Memorandum, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representative reasonably request. At any time when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, the Company
and the Guarantor will promptly furnish or cause to be furnished to the
Representative (and, upon request, to each of the other Purchasers) and, upon
request of holders and prospective purchasers of the Offered Securities, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Company will pay the expenses of printing and
distributing to the Purchasers all such documents.

(c) Blue Sky Qualifications. The Company will qualify the Offered Securities for
offer and sale under the laws of such U.S. jurisdictions as the Representative
shall reasonably request and will continue such qualifications in effect so long
as required for distribution of the Offered Securities; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

-13-



--------------------------------------------------------------------------------

(d) Reporting Requirements. Parent, during the period when the Final Offering
Memorandum is required to be delivered under the Act, will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act.

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Company will, upon request, furnish to the Representative and any holder of
Offered Securities a copy of the restrictions on transfer applicable to the
Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.

(g) Investment Company. During the period of one year after the Closing Date,
neither the Company nor the Guarantor will be or become, an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act.

(h) Payment of Expenses. The Company and the Guarantor will pay all expenses
incident to the performance of its obligations under this Agreement, the
Indenture, the Security Agreements and the Registration Rights Agreement,
including but not limited to (i) any filing fees and other expenses (including
fees and disbursements of counsel to the Purchasers) incurred in connection with
qualification of the Offered Securities and the Guarantee for sale under the
laws of such jurisdictions as the Representative designate and the preparation
and printing of memoranda relating thereto, (ii) the filing fees for FINRA’s
review of the offering of the Offered Securities, if any, and the reasonable
fees and disbursements of counsel to the Purchasers in connection with
compliance with FINRA’s rules and regulations, (iii) any fees charged by
investment rating agencies for the rating of the Offered Securities, costs and
expenses relating to investor presentations or any “road show” in connection
with the offering and sale of the Offered Securities, (iv) any travel expenses
of the Company’s or Parent’s officers and employees and any other expenses of
the Company or the Guarantor including the chartering of airplanes, (v) expenses
incurred in distributing preliminary offering memoranda and the Final Offering
Memorandum (including any amendments and supplements thereto) to the Purchasers
and for expenses incurred for preparing, printing and distributing any Free
Writing Communications to investors or prospective investors and (vi) all costs
relating to the creation or perfection of liens on the Notes Collateral
(including fees and expenses of Purchasers’ counsel). It is understood, however,
that, except as provided in subclause (i), (ii) and (vi) of this clause (h), and
Sections 8 and 10 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Offered Securities and the Guarantee by them, and any advertising
expenses connected with any offers they may make.

(i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Final Offering Memorandum and,
except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, the Company does not intend to use any of the proceeds from the sale
of the Offered Securities hereunder to repay any outstanding debt owed to any
affiliate of any Purchaser.

(j) Absence of Manipulation. Neither the Company nor the Guarantor will take,
directly or indirectly, any action designed to or that would constitute or that
might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Offered Securities.

 

-14-



--------------------------------------------------------------------------------

(k) Restriction on Sale of Securities. Neither the Company nor the Guarantor
will offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, or file with the Commission a registration statement under the Act
relating to United States dollar-denominated debt securities issued or
guaranteed by the Company or the Guarantor and having a maturity of more than
one year from the date of issue, or publicly disclose the intention to make any
such offer, sale, pledge, disposition or filing, other than the exchangeable
senior notes to be sold concurrently with the Offered Securities, without the
prior written consent of Merrill Lynch, Pierce, Fenner & Smith Incorporated, for
a period beginning on the date hereof and ending 30 days after the Closing Date.

(l) The Depositary. The Company will cooperate with the Purchasers and use its
best efforts to permit the Offered Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(m) No Integration. Neither the Company nor Parent will, and each of the Company
and Parent will cause its affiliates not to, make any offer or sale of
securities of the Company or Parent of any class if, as a result of the doctrine
of “integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Offered
Securities by the Company to the Purchasers, (ii) the resale of the Offered
Securities by the Purchasers to subsequent purchasers or (iii) the resale of the
Offered Securities by such subsequent purchasers to others) the exemption from
the registration requirements of the Securities Act provided by Section 4(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise. The Company
will not sell any of the Offered Securities to any purchaser of shares of Common
Stock in Parent’s public offering of Common Stock pursuant to its registration
statement on Form S-3 (No. 333-166303).

6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company and the Guarantor jointly and severally represent and agree that, unless
the Company obtains the prior consent of the Representative, and each Purchaser
represents and agrees that, unless it obtains the prior consent of the Company
and the Representative, it has not made and will not make any offer relating to
the Offered Securities that would constitute an Issuer Free Writing
Communication.

(b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering
Memorandum, including by means of a pricing term sheet in the form of Exhibit
B-1 hereto, or (ii) does not contain any material information about the Company
or the Guarantor or their securities that was provided by or on behalf of the
Company or the Guarantor, it being understood and agreed that the Company and
the Guarantor shall not be responsible to any Purchaser for liability arising
from any inaccuracy in such Free Writing Communications referred to in clause
(i) or (ii) as compared with the information in the Preliminary Offering
Memorandum, the Final Offering Memorandum or the General Disclosure Package.

7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities on the Closing
Date will be subject to the accuracy of the representations and warranties of
the Company and the Guarantor herein (as though made on the Closing Date), to
the accuracy of the statements of officers of the Company and the Guarantor made
pursuant to the provisions hereof, to the performance by the Company and the
Guarantor of their respective obligations hereunder and to the following
additional conditions precedent:

 

-15-



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letter. The Representative shall have received letters,
dated, respectively, the date hereof and the Closing Date, of Ernst & Young LLP
and Deloitte & Touche LLP confirming that they are registered public accounting
firms and independent public accountants within the meaning of the Securities
Laws and substantially in the form agreed to with the Representative (except
that, in the letter dated the Closing Date, the specified date referred to in
the letter shall be a date no more than three days prior to the Closing Date).

(b) No Material Adverse Change. Subsequent to the Applicable Time, there shall
not have occurred (i) any change in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company, Parent
and the Subsidiaries taken as a whole which, in the judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to proceed with the offering, sale or delivery of the Offered Securities;
(ii) any downgrading in the rating of any debt securities of the Company or the
Guarantor by any “nationally recognized statistical rating organization” (as
defined in Section 3(a)(62) under the Exchange Act), or any public announcement
that any such organization has under surveillance or review its rating of any
debt securities of the Company or the Guarantor (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Representative, impractical to proceed with the offering, sale or delivery
of or to enforce contracts for the sale of the Offered Securities, whether in
the primary market or in respect of dealings in the secondary market; (iv) any
suspension or material limitation of trading in securities generally on the New
York Stock Exchange, or any setting of minimum or maximum prices for trading on
such exchange; (v) or any suspension of trading of any securities of the Company
or the Guarantor on any exchange or in the over-the-counter market; (vi) any
banking moratorium declared by any U.S. federal or New York authorities;
(vii) any major disruption of settlements of securities, payment, or clearance
services in the United States or any other country where such securities are
listed or (viii) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by the U.S.
Congress or any other national or international calamity or emergency if, in the
judgment of the Representative, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it
impractical or inadvisable to proceed with the offering, sale or delivery of the
Offered Securities or to enforce contracts for the sale of the Offered
Securities.

(c) Opinion of Counsel for Company and the Guarantor. The Representative shall
have received an opinion, dated the Closing Date, of Weil, Gotshal & Manges LLP,
counsel for the Company and the Guarantor, substantially in the form attached
hereto as Exhibit A.

(d) Opinion of Counsel for Purchasers. The Representative shall have received
from Davis Polk & Wardwell LLP, counsel for the Purchasers, such opinion or
opinions, dated the Closing Date, with respect to such matters as the
Representative may require, and the Company shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.

(e) Officers’ Certificate. The Representative shall have received a certificate,
dated the Closing Date, of an executive officer of the Company and the Guarantor
and a principal financial or accounting officer of the Company and the Guarantor
in which such officers shall state that: the representations and warranties of
the Company and the Guarantor in this Agreement are true and correct; the
Company and the Guarantor have complied with all agreements and satisfied all
conditions on their parts to be performed or satisfied hereunder at or prior to
the Closing Date; and, subsequent to the dates of the most recent financial
statements in the General Disclosure Package and the Final Offering Memorandum,
there has been no material adverse change in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company, Parent and the Subsidiaries taken as a whole except as set forth in the
General Disclosure Package and the Final Offering Memorandum or as described in
such certificate.

 

-16-



--------------------------------------------------------------------------------

(f) Registration Rights Agreement. The Company and the Guarantor shall have
executed and delivered the Registration Rights Agreement, in form and substance
reasonably satisfactory to the Purchasers, and the Purchasers shall have
received such executed counterparts.

(g) Real Property Deliverables. The Company shall deliver to the Collateral
Agent on or prior to the Closing Date, with respect to each parcel of real
property owned by the Company or the Guarantor that is included in the Notes
Collateral, each of the following, in form and substance reasonably satisfactory
to the Representative:

 

  i. a fully executed Mortgage Amendment relating to each mortgage delivered in
connection with the Existing Securities in form suitable for filing or recording
and evidence that a counterpart of such Mortgage Amendment has been submitted
for recording in all filing or recording offices that the Representative may
reasonably deem necessary or desirable and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid;

 

  ii. a fully paid policy or policies of title insurance relating to such
mortgaged real property issued by a nationally-recognized title insurance
company and in an amount reasonably satisfactory to the Representative, insuring
the lien of such Mortgage (as amended) to be a valid first lien on the mortgaged
real property described therein, free and clear of all liens other than liens
permitted pursuant to the Indenture, together with coinsurance, reinsurance and
such endorsements as are reasonably satisfactory to the Representative; and

 

  iii. an opinion of counsel, in the state in which such parcel of real property
is located, from counsel reasonably satisfactory to the Representative with
respect to such matters as the Representative may require, substantially in the
forms attached hereto as Exhibits C-1, C-2, C-3 and C-4.

The Company and the Guarantor will furnish the Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the
Representative reasonably request.

8. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company and the Guarantor will jointly and severally indemnify and hold harmless
each Purchaser, its officers, employees, agents, partners, members, directors
and its affiliates and each person, if any, who controls such Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each, an “Indemnified Party”), against any and all losses, claims, damages
or liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Preliminary Offering Memorandum or the Final
Offering Memorandum, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including with limitation, any Supplemental Marketing
Material), or arise out of or are based upon the omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and will reimburse each Indemnified Party for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company and the
Guarantor will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Purchaser consists of the information described as such in subsection (b)
below.

 

-17-



--------------------------------------------------------------------------------

(b) Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless each of the Company, the Guarantor, each of their
respective directors, each of their respective officers and each person, if any,
who controls the Company or the Guarantor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each, a “Purchaser
Indemnified Party”), against any losses, claims, damages or liabilities to which
such Purchaser Indemnified Party may become subject, under the Securities Act,
the Exchange Act, other Federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Preliminary Offering
Memorandum or the Final Offering Memorandum, in each case as amended or
supplemented, or any Issuer Free Writing Communication or arise out of or are
based upon the omission or alleged omission of a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Purchaser through the
Representative specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating or defending against any such loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Purchaser Indemnified Party is a party thereto) whether threatened
or commenced based upon any such untrue statement or omission, or any such
alleged untrue statement or omission as such expenses are incurred, it being
understood and agreed that the only such information furnished by any Purchaser
consists of the following information in the Preliminary Offering Memorandum and
Final Offering Memorandum: under the caption “Plan of Distribution” paragraphs
10, 11 and 12 (Short Positions).

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Section 8, notify the indemnifying
party of the commencement thereof; but the failure to notify the indemnifying
party shall not relieve it from any liability that it may have under subsection
(a) or (b) above except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided further that the failure to notify the indemnifying party shall not
relieve it from any liability that it may have to an indemnified party otherwise
than under subsection (a) or (b) above. In case any such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages or liabilities referred to herein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages or liabilities
referred to herein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantor on

 

-18-



--------------------------------------------------------------------------------

the one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Guarantor on the one hand and the Purchasers on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantor
on the one hand and the Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers from the Company under this Agreement. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantor or the Purchasers and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid by an indemnified party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding the provisions of this subsection (d), no Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Offered Securities purchased by it were resold exceeds the
amount of any damages which such Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint. The Company,
the Guarantor and the Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on the Closing Date and the
aggregate principal amount of Offered Securities that such defaulting Purchaser
or Purchasers agreed but failed to purchase does not exceed 10% of the total
principal amount of Offered Securities that the Purchasers are obligated to
purchase on the Closing Date, the Representative may make arrangements
satisfactory to the Company for the purchase of such Offered Securities by other
persons, including any of the Purchasers, but if no such arrangements are made
by the Closing Date, the non-defaulting Purchasers shall be obligated severally,
in proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase on the
Closing Date. If any Purchaser or Purchasers so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on the Closing Date and
arrangements satisfactory to the Representative and the Company for the purchase
of such Offered Securities by other persons are not made within 36 hours after
such default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantor or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantor or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If the purchase of the Offered Securities by the Purchasers is not
consummated for any reason other than solely because of the termination of this
Agreement pursuant to Section 9 hereof, the Company

 

-19-



--------------------------------------------------------------------------------

will reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities, and the respective obligations of the
Company, the Guarantor and the Purchasers pursuant to Section 8 hereof shall
remain in effect. For the avoidance of doubt, if this Agreement is terminated
pursuant to Section 9 hereof, the respective obligations of the Company, the
Guarantor and the Purchasers pursuant to Section 8 hereof shall remain in
effect. In addition, if any Offered Securities have been purchased hereunder,
the representations and warranties in Section 2 and all obligations under
Section 5 shall also remain in effect.

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers, will be mailed, delivered or faxed and confirmed to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, One Bryant Park, New York, NY 10036, Fax:
(212) 901-7897, Attention: High Grade Transaction Management/Legal; or, if sent
to the Company or the Guarantor, will be mailed, delivered or faxed and
confirmed to it at AK Steel Corporation, 9227 Centre Pointe Drive, West Chester,
OH 45069, Attention: General Counsel; provided, however, that any notice to an
Purchaser pursuant to Section 8 will be mailed, delivered or telegraphed and
confirmed to such Purchaser.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder, except that holders of Offered
Securities shall be entitled to enforce the agreements for their benefit
contained in the second and third sentences of Section 5(b) hereof against the
Company as if such holders were parties thereto.

13. Representation of Purchasers. You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly or individually will be binding upon all the Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

15. Absence of Fiduciary Relationship. The Company and the Guarantor acknowledge
and agree that:

(a) No Other Relationship. The Purchasers have been retained solely to act as
Purchasers in connection with the sale of Offered Securities and that no
fiduciary, advisory or agency relationship between the Company and the
Guarantor, on the one hand, and the Purchasers, on the other hand, has been
created in respect of any of the transactions contemplated by this Agreement or
the Final Offering Memorandum, irrespective of whether the Purchasers have
advised or is advising the Company or the Guarantor on other matters;

(b) Arms’ Length Negotiations. The price of the Offered Securities set forth in
this Agreement was established by the Company following discussions and
arms-length negotiations with the Purchasers, and the Company and the Guarantor
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company and the Guarantor have been
advised that the Purchasers and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Guarantor and that the Purchasers have no obligation to disclose such
interests and transactions to the Company or the Guarantor by virtue of any
fiduciary, advisory or agency relationship; and

 

-20-



--------------------------------------------------------------------------------

(d) Waiver. The Company and the Guarantor waive, to the fullest extent permitted
by law, any claims they may have against the Purchasers for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that the Purchasers shall
have no liability (whether direct or indirect) to the Company or the Guarantor
in respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company or the Guarantor, including
stockholders, employees or creditors of the Company or the Guarantor.

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

The Company and the Guarantor hereby submit to the non-exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. The Company and the Guarantor irrevocably and
unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

 

-21-



--------------------------------------------------------------------------------

EXECUTION VERSION

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantor
and the several Purchasers in accordance with its terms.

 

Very truly yours, AK STEEL CORPORATION By:   /s/ David E. Westcott   Name: David
E. Westcott   Title: Treasurer

 

AK STEEL HOLDING CORPORATION,

as Parent and Guarantor

By:   /s/ David E. Westcott   Name: David E. Westcott   Title: Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement

        is hereby confirmed and accepted

        as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH     INCORPORATED   By:   /s/ Mark W.
Kushemba     Name: Mark W. Kushemba     Title: Director

        Acting on behalf of itself

        and as the Representative of

        the several Purchasers

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

   Principal Amount of
Offered Securities  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 30,000,000   

Total

   $ 30,000,000      

 

 

 

 

-24-



--------------------------------------------------------------------------------

SCHEDULE B

Issuer Free Writing Communications (included in the General Disclosure Package)

1. Final Term Sheet, dated June 19, 2013, a copy of which is attached hereto as
Exhibit B-1.

 

-25-



--------------------------------------------------------------------------------

Exhibit B-1

AK Steel Corporation

Pricing Term Sheet

$30,000,000 8.750% Senior Secured Notes due 2018

 

Issuer:    AK Steel Corporation Security Type:    Senior Secured Notes (the
“Notes”) Principal Amount:    US $30,000,000 Maturity:    December 1, 2018
Coupon:    8.750% Price to Public:    106.5%, plus accrued and unpaid interest
from June 1, 2013 Yield to Worst:    7.017% Interest Payment Dates:    June 1
and December 1, commencing December 1, 2013 Optional Redemption:   

At any time prior to December 1, 2015, the Notes will be redeemable at AK
Steel’s option, in whole or in part, at a redemption price equal to 100% of the
principal amount of Notes being redeemed plus a “make-whole” premium of the
Treasury Rate as of such redemption date plus 50 basis points plus accrued and
unpaid interest to the redemption date.

 

The Notes will be redeemable at AK Steel’s option, in whole or in part, at any
time on or after December 1, 2015 at the redemption price for the Notes
(expressed as a percentage of principal amount) set forth below, plus accrued
and unpaid interest to the redemption date, if redeemed during the twelve-month
period commencing on December 1 of the years indicated below:

 

Year

   Redemption Price  

2015

     104.375 % 

2016

     102.188 % 

2017 and thereafter

     100.000 % 

 

      At any time prior to December 1, 2015, AK Steel may redeem up to 35% of
the principal amount of the Notes (including the existing Notes, the Notes
offered hereby and any additional Notes) with the net cash proceeds of offerings
of AK Holding’s shares of common stock at a redemption price of 108.750% of the
principal amount of the Notes, plus accrued and unpaid interest to the
redemption date, if any; provided that at least 65% of the aggregate principal
amount of Notes originally issued remains outstanding after the redemption.



--------------------------------------------------------------------------------

CUSIP/ISIN:   

U00974 AC6 / USU00974AC68 (Regulation S)

001546AQ3 / US001546AQ33 (Rule 144A)

Distribution:    144A / Reg S with Registration Rights Pricing Date:    June 19,
2013 Settlement Date:    June 24, 2013 (T + 3) Sole Book-Running Manager:   

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

The information in this Pricing Term Sheet dated June 19, 2013 (the “Pricing
Supplement”) to the Preliminary Offering Memorandum dated June 19, 2013 (the
“Preliminary Offering Memorandum”) supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. In all other respects, this term sheet is qualified in its entirety
by reference to the Preliminary Offering Memorandum.

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this
communication does not purport to be a complete description of these Notes or
the offering. Please refer to the Preliminary Offering Memorandum for a more
complete description.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any jurisdiction in which such offer, solicitation or sale would be unlawful
prior to registration or qualification under the laws of any such jurisdiction.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the laws of any other place. The Notes may not be
offered or sold in the United States or to U.S. persons (as defined in
Regulation S) except in transactions exempt from, or not subject to, the
registration requirements of the Securities Act and are being offered only
(1) to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

June 19, 2013



--------------------------------------------------------------------------------

SCHEDULE C

Security Agreements

 

1. Security Agreement between the Company and U.S. Bank National Association.

 

2. Collateral Trust Agreement between the Company and U.S. Bank National
Association.

 

3. Blocked Account Control Agreement between the Company, U.S. Bank National
Association, as Collateral Agent, and U.S. Bank National Association as
Depositary Bank.

 

4. Mortgages over the Company’s owned real properties constituting Notes
Collateral located in Ashland, KY; Coshocton, OH; Mansfield, OH; Middletown, OH;
Zanesville, OH; Rockport, IN; and Butler, PA.

 

5. Mortgage Amendments over the Company’s owned real properties constituting
Notes Collateral located in Ashland, KY; Coshocton, OH; Mansfield, OH;
Middletown, OH; Zanesville, OH; Rockport, IN; and Butler, PA.



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Purchaser understands that:

Such Purchaser agrees that it has not offered or sold and will not offer or sell
the Offered Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Offered Securities pursuant hereto and the Closing Date, other than in
accordance with Regulation S or another exemption from the registration
requirements of the Securities Act. Such Purchaser agrees that, during such
40-day restricted period, it will not cause any advertisement with respect to
the Offered Securities (including any “tombstone” advertisement) to be published
in any newspaper or periodical or posted in any public place and will not issue
any circular relating to the Offered Securities, except such advertisements as
are permitted by and include the statements required by Regulation S.

Such Purchaser agrees that, at or prior to confirmation of a sale of Offered
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”



--------------------------------------------------------------------------------

EXHIBIT A

Form of Opinion from Weil, Gotshal & Manges LLP

June [ ], 2013

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

We have acted as counsel to AK Steel Corporation (the “Company”) and AK Steel
Holding Corporation (“Parent” and together with the Company, the “Companies”) in
connection with the preparation, authorization, execution and delivery of, and
the consummation of the transactions contemplated by, the purchase agreement,
dated June [ ], 2013 (the “Agreement”) between the Companies and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as initial purchaser (the “Initial
Purchaser”), relating to the issuance by the Company of $30,000,000 aggregate
principal amount of its 8.750% Senior Secured Notes due 2018 (the “Notes”). The
Notes are being issued pursuant to an indenture, dated as of November 20, 2012
(the “Indenture”), among the Companies and U.S. Bank National Association, as
trustee (the “Trustee”). The Company’s obligations under the Indenture and the
Notes are guaranteed by Parent, and such guarantee (the “Guarantee”) is set
forth in the Indenture. The Notes are required to be exchanged for new notes
(the “Exchange Notes” and the guarantee by Parent thereof, the “Exchange
Guarantee”) in accordance with the terms and conditions of the Registration
Rights Agreement, dated as of June [ ], 2013 (the “Registration Rights
Agreement”), among the Companies and the Initial Purchaser. This opinion is
being rendered to you pursuant to Section 7(c) of the Agreement. Capitalized
terms defined in the Agreement and used (but not otherwise defined) herein are
used herein as so defined.

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of (i) the Agreement; (ii) the Indenture;
(iii) executed copies of global certificates representing the Notes; (iv) the
Guarantee; (v) the Preliminary Offering Memorandum, dated June [ ], 2013 (the
“Preliminary Offering Memorandum”); (vi) the written communications identified
in Schedule B to the Agreement (together with the Preliminary Offering
Memorandum, the “Time of Sale Documents”) (vii) the Final Offering Memorandum,
dated June [ ], 2013 (the “Offering Memorandum”); (viii) the certificate of
incorporation of each of the Companies; (ix) the by-laws of each of the
Companies; (x) the Registration Rights Agreement; (xi) the Security Agreement,
dated as of November 20, 2012 (the “Security Agreement”), among the Company and
U.S. Bank National Association, as collateral agent (the “Collateral Agent”);
(xii) the Collateral Trust Agreement, dated as of November 20, 2012 (the
“Collateral Trust Agreement”), among the Company, the Trustee and the Collateral
Agent; (xiii)



--------------------------------------------------------------------------------

the Blocked Account Control Agreement, dated as of November 20, 2012 (the
“Control Agreement” and together with the Security Agreement and the Collateral
Trust Agreement, the “Security Documents”) among the Company, the Collateral
Agent and U.S. Bank National Association as depositary bank (the “Bank”),
(xiv) the financing statements on Form UCC-1 attached hereto as Schedule A (the
“Delaware Financing Statements”) and (xv) such corporate records, agreements,
documents and other instruments, and such certificates or comparable documents
of public officials and of officers and representatives of the Companies, and
have made such inquiries of such officers and representatives, as we have deemed
relevant and necessary as a basis for the opinions hereinafter set forth.

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Companies and upon the representations and warranties of
the Companies contained in the Agreement. As used herein, “to our knowledge” and
“of which we are aware” mean the conscious awareness of facts or other
information by any lawyer in our firm actively involved in the transactions
contemplated by the Agreement, after consultation with such other lawyers in our
firm as each such actively involved lawyer has deemed appropriate.

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. Each of the Companies is a corporation validly existing and in good standing
under the laws of the State of Delaware and each of the Companies has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

2. Each of the Companies has all requisite corporate power and authority to
execute and deliver the Agreement and to perform its obligations thereunder. The
execution, delivery and performance of the Agreement by the Companies have been
duly authorized by all necessary corporate action on the part of each of the
Companies. The Agreement has been duly and validly executed and delivered by
each of the Companies.

3. Each of the Companies has all requisite corporate power and authority to
execute and deliver the Indenture and to perform its obligations thereunder. The
execution, delivery and performance of the Indenture by the Companies have been
duly authorized by all necessary corporate action on its part. The Indenture has
been duly and validly executed and delivered by the Companies and (assuming the
due authorization, execution and delivery thereof by the Trustee) constitutes
the legal, valid and binding obligation of each of the Companies, enforceable
against each of them in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity,



--------------------------------------------------------------------------------

including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity). No opinion is expressed in this paragraph as to the attachment,
perfection or priority of any liens granted pursuant to the Indenture.

4. The Company has all requisite corporate power and authority to execute and
deliver the Notes and to perform its obligations thereunder. The execution,
delivery and performance of the Notes by the Company have been duly authorized
by all necessary corporate action on the part of the Company. The Notes have
been duly and validly executed and when delivered to and paid for by the Initial
Purchaser in accordance with the terms of the Agreement (assuming the due
authentication thereof by the Trustee) will constitute the legal, valid and
binding obligations of the Company, enforceable against it in accordance with
their terms and will be entitled to the benefits of the Indenture, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

5. Parent has all requisite corporate power and authority to execute and deliver
the Guarantee and to perform its obligations thereunder. The execution, delivery
and performance of the Guarantee by Parent have been duly authorized by all
necessary corporate action on the part of Parent. The Guarantee has been duly
and validly executed and delivered by Parent and, when the Notes have been duly
authenticated by the Trustee in accordance with the Indenture and delivered to
and paid for by the Initial Purchaser in accordance with the terms of the
Agreement, will constitute the legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

6. Each of the Companies has all requisite corporate power and authority to
execute and deliver the Registration Rights Agreement and to perform its
obligations thereunder. The execution, delivery and performance of the
Registration Rights Agreement by the Companies have been duly authorized by all
necessary corporate action on the part of each of the Companies. The
Registration Rights Agreement has been duly and validly executed and delivered
by the Companies and (assuming the due authorization, execution and delivery
thereof by the other parties thereto) constitutes the legal, valid and binding
obligations of each of the Companies, enforceable against each of them in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.



--------------------------------------------------------------------------------

7. The Company has all requisite corporate power and authority to execute and
deliver the Exchange Notes and to perform its obligations thereunder. The
execution, delivery and performance of the Exchange Notes by the Company have
been duly authorized by all necessary corporate action on the part of the
Company. When the Exchange Notes have been duly and validly executed and
delivered by the Company in accordance with the terms of the Registration Rights
Agreement and the Exchange Offer (assuming the due authentication thereof by the
Trustee) they will constitute the legal, valid and binding obligations of the
Company, enforceable against it in accordance with their terms and will be
entitled to the benefits of the Indenture, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

8. Parent has all requisite corporate power and authority to execute and deliver
the Exchange Guarantee and to perform its obligations thereunder. The execution,
delivery and performance of the Exchange Guarantee by Parent have been duly
authorized by all necessary corporate action on the part of Parent. When the
Exchange Notes have been duly and validly executed and delivered by the Company
in accordance with the terms of the Registration Rights Agreement and the
Exchange Offer (assuming the due authentication thereof by the Trustee), the
Exchange Guarantee will constitute the legal, valid and binding obligation of
Parent, enforceable against it in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

9. The Company has all requisite corporate power and authority to execute and
delivery the Security Documents and to perform its obligations thereunder. The
execution, delivery and performance of the Security Documents by the Company
have been duly authorized by all necessary corporate action on the part of the
Company. The Security Documents have been duly and validly executed and
delivered by the Company and (assuming the due authorization, execution and
delivery thereof by the other parties party thereto) constitute the legal, valid
and binding obligations of the Company, enforceable against it in accordance
with their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that certain remedial provisions of
the Security Agreement are or may be unenforceable in whole or in part under the
laws of the State of New York, but the inclusion of such provisions does not
affect the validity of the Security Agreement, and the Security Agreement
contains adequate provisions for the practical realization of the rights and
benefits afforded thereby. No opinion is expressed in this paragraph as to the
attachment, perfection or priority of any liens granted pursuant to the Security
Documents.



--------------------------------------------------------------------------------

10. The execution and delivery by each of the Companies of the Agreement, the
Indenture, the Notes, the Guarantee, the Registration Rights Agreement, the
Exchange Notes and the Security Documents, as applicable, and the performance by
each of the Companies of its respective obligations thereunder will not conflict
with, constitute a breach of or default under or violate (i) any of the terms,
conditions or provisions of its certificate of incorporation or by-laws;
(ii) any of the terms, conditions or provisions of any document, agreement or
other instrument listed on Schedule B hereto, (iii) Delaware corporate, New York
or federal law (other than federal and state securities or blue sky laws, as to
which we express no opinion in this paragraph), or (iv) any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on it of which we are aware.

11. No consent, approval, waiver, license or authorization or other action by or
filing with any Delaware corporate, New York or federal governmental authority
is required in connection with the execution and delivery by the Companies of
the Agreement, the Indenture, the Notes, the Guarantee, the Registration Rights
Agreement, the Exchange Notes and the Security Documents, the consummation by
the Companies of the transactions contemplated thereby or the performance by the
Companies of their respective obligations thereunder, except for federal and
state securities or blue sky laws, as to which we express no opinion in this
paragraph, those already obtained.

12. Except as set forth in the Time of Sale Documents, the Offering Memorandum
or the documents incorporated by reference therein, to our knowledge, there is
no litigation, proceeding or governmental investigation pending or overtly
threatened against Parent or any of its subsidiaries that relates to any of the
transactions contemplated by the Agreement or which, if adversely determined,
would have a material adverse effect on the business, assets or financial
condition of Parent and its subsidiaries taken as a whole.

13. (a) The security interests created by the Security Agreement continue to be
valid security interests in the Collateral (as defined in the Security
Agreement), as security for the Secured Obligations (as defined in the Security
Agreement), including the Notes. In reliance upon acknowledgement copies of the
Delaware Financing Statements, and assuming that the Delaware Financing
Statements have not been released, amended or terminated, such security
interests continue to be perfected, to the extent a security interest in the
Collateral may be perfected by the filing of a financing statement under the
Uniform Commercial Code of the State of Delaware (the “DE UCC”).

(b) The security interests created by the Security Agreement continue to be
valid security interests in the Collateral Proceeds Account described therein.
We have assumed that (i) the Bank’s jurisdiction (within the meaning of
Section 9-304(b)) of the UCC is the State of New York (the “NY UCC” and,
together with the DE UCC, the “UCC”) and (ii) the Collateral Proceeds Account is
a “deposit account” as defined in Section 9-102(a)(29) of the NY UCC.



--------------------------------------------------------------------------------

The opinions in subparagraph (a) (and, with respect to clauses (A) and
(B) below, the opinions in subparagraph (b)) are subject to the following
exceptions:

A. that with respect to rights in the Collateral of the Company, we express no
opinion, and have assumed that the Company has rights in the Collateral;

B. that with respect to any Collateral as to which the perfection of a lien or
security interest is governed by the laws of any jurisdiction other than the
States of Delaware and New York, we express no opinion;

C. that with respect to any Collateral which is or may become fixtures (as
defined in Section 9-102(a)(41) of the UCC) or a commercial tort claim (as
defined in Section 9-102(a)(13) of the UCC), we express no opinion.

In addition, the opinions in this paragraph 13 are subject to (i) the
limitations on perfection of security interests in proceeds resulting from the
operation of Section 9-315 of the UCC; (ii) the limitations with respect to
buyers in the ordinary course of business imposed by Sections 9-318 and 9-320 of
the UCC; (iii) the limitations with respect to documents, instruments and
securities imposed by Sections 8-302, 9-312 and 9-331 of the UCC; (iv) the
provisions of Section 9-203 of the UCC relating to the time of attachment; and
(v) Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”)
with respect to any Collateral acquired by any Company subsequent to the
commencement of a case against or by the Company under the Bankruptcy Code.

We further assume that all filings will be timely made and duly filed as
necessary (i) in the event of a change in the name, identity or corporate
structure of the Company, (ii) in the event of a change in the location of any
Company and (iii) to continue to maintain the effectiveness of the original
filings.

14. Assuming (i) the representations of the Initial Purchaser and the Companies
contained in the Agreement are true, correct and complete; (ii) compliance by
the Initial Purchaser and the Companies with their respective covenants set
forth in the Agreement; (iii) the accuracy of the representations and warranties
made in accordance with the Agreement and the Offering Memorandum by purchasers
to whom the Initial Purchaser initially resells the Notes; and (iv) that
purchasers to whom the Initial Purchaser initially resells the Notes receive a
copy of the Offering Memorandum prior to such sale or a preliminary offering
memorandum containing a section captioned “Notice to Investors” that is
substantially similar to the section captioned “Notice to Investors” in the
Offering Memorandum, it is not necessary in connection with the offer, sale and
delivery of the Notes to the Initial Purchaser pursuant to the Agreement or the
offer and resales of the Notes by the Initial Purchaser, in the manner
contemplated by the Agreement and described in the Offering Memorandum, to
register the Notes under the Securities Act of 1933 (it being understood that we
express no opinion with respect to any subsequent reoffer or resale of the
Notes), or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”).

15. The Indenture conforms in all material respects to the requirements of the
Trust Indenture Act and the rules and regulations of the Commission applicable
to an indenture which is qualified thereunder.



--------------------------------------------------------------------------------

16. The statements in the Time of Sale Documents and the Offering Memorandum
under the captions “Description of the Notes” and “Description of Certain
Indebtedness,” in each case insofar as such statements constitute summaries of
the legal matters or documents referred to therein, fairly summarize the matters
referred to therein in all material respects.

17. The statements in the Time of Sale Documents and the Offering Memorandum
under the caption “U.S. Federal Income Tax Consequences,” insofar as they
constitute statements of United States federal income tax law or legal
conclusions with respect thereto, and subject to the limitations set forth
therein, fairly summarize the matters referred to therein in all material
respects.

18. Neither of the Companies is, and immediately after giving effect to the sale
of the Notes and the application of the proceeds thereof as described in the
Offering Memorandum neither will be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.

The opinions expressed herein are limited to the laws of the State of New York,
the corporate laws of the State of Delaware, Articles 8 and 9 of the DE UCC and
the federal laws of the United States, and we express no opinion as to the
effect on the matters covered by this letter of the laws of any other
jurisdiction.

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent.

Very truly yours,



--------------------------------------------------------------------------------

Form of 10b-5 letter from Weil, Gotshal & Manges LLP

June [ ], 2013

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

Reference is made to the Preliminary Offering Memorandum, dated June [ ], 2013
(the “Preliminary Offering Memorandum”) and the Offering Memorandum, dated June
[ ], 2013 (the “Offering Memorandum”), relating to the 8.750% Senior Secured
Notes due 2018 (the “Securities”) of AK Steel Corporation (the “Company”), as to
which we have acted as counsel to the Company. We refer to the Preliminary
Offering Memorandum, taken together with the term sheet and other documents
listed on Schedule A hereto, as the “Pricing Disclosure Package.” We refer to
the Preliminary Offering Memorandum, the term sheet and other documents listed
on Schedule A hereto, and the Offering Memorandum as the “Offering Documents.”
This letter is furnished to you pursuant to Section [7(c)] of the Purchase
Agreement, dated as of June [ ], 2013, among the Company, AK Steel Holding
Corporation, as guarantor, and you, as the initial purchaser (the “Agreement”).
Capitalized terms defined in the Agreement and used (but not otherwise defined)
herein are used herein as so defined.

The primary purpose of our professional engagement was not to establish or
confirm factual matters or financial or quantitative information, and many
determinations involved in the preparation of the Offering Documents are of a
non-legal character. In addition, we have not undertaken any obligation to
verify independently any of the factual matters set forth in the Offering
Documents or in the documents incorporated by reference therein (the
“Incorporated Documents”). Consequently, we are not passing upon and do not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained or incorporated by reference in the Offering Documents
(other than as stated in paragraphs 16 and 17 of our opinion of even date
herewith). Also, we do not make any statement herein with respect to any of the
financial statements and related notes thereto, the financial statement
schedules or the financial or accounting data contained or incorporated by
reference in the Offering Documents.

We have reviewed the Offering Documents (including the Incorporated Documents)
and we have participated in conferences with representatives of the Company, its
independent public accountants, you and your counsel, at which conferences the
contents of the Offering Documents, the Incorporated Documents and related
matters were discussed. However, we did not participate in the preparation of
the Incorporated Documents.



--------------------------------------------------------------------------------

Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to
above, no facts have come to our attention which cause us to believe that the
Pricing Disclosure Package (including the Incorporated Documents), as of [6:30]
PM on June [ ], 2013, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the Offering Memorandum (including the Incorporated Documents),
as of its date or as of the date hereof, contained or contains any untrue
statement of a material fact or omitted or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

The statements made herein are set forth solely for your benefit and are
addressed to you solely in your capacity as the initial purchaser of the
Securities. Neither this letter nor any of such statements may be used or relied
upon by, or assigned to, any other person (including any subsequent purchaser or
transferee of the Securities), and neither this letter nor any copies hereof may
be furnished to any other person, filed with a governmental agency, quoted,
cited or otherwise referred to without our prior written consent.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT C-1

Form of Opinion from Indiana Counsel

[TO BE PLACED ON LETTERHEAD OF WYATT, TARRANT & COMBS, LLP]

June [        ], 2013

U.S. Bank National Association, as

        Collateral Agent for the benefit of

        the Secured Parties, as described

        in the Mortgage

c/o U.S. Bank National Association

425 Walnut Street, 6th Floor

Cincinnati, OH 45202

Attn: Corporate Trust Department

Re: The Mortgage Amendment and other Documents (as defined below)

Ladies and Gentlemen:

We have acted as special legal counsel in the State of Indiana (the “State”) in
connection with the original closing of the transactions contemplated by that
certain Indenture dated as of November 20, 2012 (the “Indenture”), entered into
among AK Steel Corporation, a Delaware corporation, as the Company described
therein (the “Mortgagor”), AK Steel Holding Corporation, a Delaware corporation,
as the Parent Guarantor described therein (the “Guarantor”), U.S. Bank National
Association (“U.S. Bank”), as the Trustee described therein (U.S. Bank, when
acting in such capacity, is referred to herein as the “Trustee”), and U.S. Bank,
as the Collateral Agent for the Secured Parties (U.S. Bank, when acting in such
capacity, is referred to herein as the “Collateral Agent”), and in connection
with the delivery of the mortgage more particularly described in Schedule I
attached hereto (the “Mortgage”). Certain initially capitalized terms used but
not defined herein shall have the respective meanings assigned to them in the
Mortgage.

As legal counsel in the State to Mortgagor as described above, we have examined
copies each of the following documents: [i] the Indenture; [ii] the Mortgage;
[iii] the Security Agreement dated as of November 20, 2012 (the “Security
Agreement”), entered into among Mortgagor, the other grantors party thereto and
the Collateral Agent; [iv] the Collateral Trust Agreement dated as of
November 20, 2012



--------------------------------------------------------------------------------

(the “Collateral Trust Agreement”), entered into among Mortgagor, the other
grantors party thereto, U.S. Bank, as Trustee and Collateral Agent; [v] the
Fixture Filing more particularly described in Schedule II attached hereto (the
“Fixture Filing”); and [vi] Amendment No. 1 to Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing (the “Mortgage Amendment”). The
Indenture, the Mortgage, the Security Agreement, the Collateral Trust Agreement,
the Fixture Filing and the Mortgage Amendment are collectively referred to
herein as the “Documents”. Mortgagor, Parent Guarantor, Trustee and Collateral
Agent and all other parties to any of the Documents are sometimes collectively
referred to herein as the “Transaction Parties”.

This opinion (the “Opinion”) is furnished at the request of the Collateral Agent
and in accordance with the requirements set forth in the Documents and
supplements the previous opinion letter dated March 20, 2013, which we rendered
to the Collateral Agent as special legal counsel in the State for Mortgagor in
connection with the original closing of the transactions contemplated by the
Mortgage (the “Prior Opinion”). This Opinion and the matters addressed herein
are expressly made and rendered subject to (and with reliance upon) all of the
assumptions, qualifications and limitations set forth in our Prior Opinion, as
restated with respect to the matters set forth herein as of the date hereof as
is fully set forth herein.

We call your attention to the fact that our engagement in this matter has been
limited to representing Mortgagor with respect to matters of Indiana law
relating to the Mortgage Amendment. Accordingly, there may be matters of a legal
nature that could have a bearing on the ability of Mortgagor or one or more of
the other Transaction Parties to perform under the Documents with respect to
which we have not been consulted, and to the extent the obligations of Mortgagor
may be dependent on such matters and their possible effect upon Mortgagor and/or
this transaction, we express no opinion.

As to certain questions of fact material to our Opinion, we have relied without
independent investigation on, and we have assumed the accuracy and validity of,
the representations and warranties made in the Documents. Except for the
Documents described above, we have not reviewed any other documents or
instruments executed or delivered by the Transaction Parties or conducted any
other examination of any public records, and the opinions rendered herein are
limited accordingly.

For purposes of this Opinion, we have assumed with your permission and without
independent investigation, the following:

(a) Mortgagor is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and all material governmental licenses, authorizations, consents and
approvals necessary to own and operate the Mortgaged Property and to enter into
and consummate the transactions contemplated by the Documents.

(b) To the extent the obligations of Mortgagor may be dependent on such matters,
each of the other Transaction Parties is duly formed or organized, as
applicable, is validly existing and in good standing under the laws of the
applicable jurisdiction of formation or organization, as applicable, and has all
requisite power and authority (entity, corporate or otherwise) and all material
governmental licenses, authorizations, consents and approvals necessary to enter
into and consummate the transactions contemplated by the Documents.

(c) The execution, delivery and performance by each of the Transaction Parties
of the Documents to which it is a party: [i] are within its stated powers and
authority; [ii] have been duly authorized by all necessary action of and by such
Transaction Parties; [iii] do not require any authorization, approval or consent
of, or filings or registrations with, any governmental or regulatory authority
or agency outside of the State, except for authorizations, consents or approvals
that we have been advised have already been obtained or filings that have
already been made and that remain in effect; [iv] do not contravene any
provision of its certificate of incorporation or bylaws or other applicable
organizational or governance documents of such party; and [v] do not contravene
or constitute a breach of or default under any applicable provision of the laws
of any jurisdiction other than the State or any applicable regulation thereunder
or under any agreement, judgment, injunction, order, decree or other instrument
binding upon it, as applicable.



--------------------------------------------------------------------------------

(d) Each of the Documents has been duly executed and delivered by each of the
applicable Transaction Parties and contains the required acknowledgment (where
applicable) with notary’s seal affixed of the parties thereto and all required
exhibits attached.

(e) The persons who have executed and delivered the Documents on behalf of each
of the Transaction Parties thereto are duly authorized to do so by and on behalf
of such party.

(f) The genuineness of the signatures of all persons signing any document,
instrument or certificate and the legal capacity of natural persons.

(g) Each of the Documents: [i] except with respect to Mortgagor (and only to the
limited extent set forth herein), constitutes the legal, valid and binding
obligation of the Transaction Parties and is enforceable against each of such
Transaction Parties in accordance with its respective terms; and [ii] are
enforceable under the laws of the State of New York, as applicable.

(h) The Mortgaged Property exists and Mortgagor owns and has sufficient rights
in the Mortgaged Property purported to be owned by it necessary to grant the
security interests in such Mortgaged Property contemplated by the Documents.

(i) The Mortgage Amendment will be duly recorded and properly and timely filed
in the appropriate records of the Filing Office (as hereinafter defined), as
applicable, in accordance with State law.

(j) The documents submitted to us as originals are authentic and the documents
submitted to us as copies conform to the original, executed documents.

(k) The Collateral Agent and each of the Secured Parties are either: [i] duly
qualified to do business and are in good standing as a foreign entity in the
State or are otherwise exempt from qualification requirements; or [ii] if not
qualified or entitled to exemption from qualification, are engaged in no
activities or transactions in the State that would require them to qualify to do
business in the State.

(l) The Collateral Agent, the Secured Parties and the Noteholders have each
given value for the security interests created and the Liens granted under the
Documents.

(m) There has been no mutual mistake of fact or misunderstanding, fraud, duress
or undue influence on the part of any party to or beneficiary of the Documents
with respect to the transactions provided for therein.

(n) The Collateral Agent and each of the other Transaction Parties have complied
with and will comply with all material terms and conditions of the Documents to
be complied with by such parties and their conduct has complied and will comply
with all requirements of good faith, fair dealing and conscionability.

(o) The Collateral Agent and each of the other Transaction Parties have complied
with all legal requirements pertaining to its respective status as such status
relates to its rights to enforce the Documents against Mortgagor.

(p) The indebtedness evidenced by the Notes complies with any lending
limitations and other restrictions applicable to the Noteholders.

(q) No bankruptcy or insolvency proceeding is pending by or against Mortgagor.

(r) There are no agreements or understandings among the Transaction Parties,
written or oral, and there is no usage of trade or course of prior dealing among
the Transaction Parties that would, in either case, define, supplement or
qualify the terms of the Documents.



--------------------------------------------------------------------------------

Upon the basis of the foregoing, and subject to the assumptions, qualifications
and limitations set forth herein, we are of the opinion, under applicable State
law in effect on the date of this Opinion, that:

1. The execution, delivery and/or recordation of an amendment to the Mortgage is
required or recommended in order to assure that: [i] the Collateral Agent will
continue to have a valid and enforceable mortgage lien on the Mortgaged Property
for the benefit of the Secured Parties with the same priority as provided by the
lien of the Mortgage; and [ii] the Mortgage will continue to secure the Secured
Obligations described in the Mortgage, as amended by the Mortgage Amendment to
include the Initial Additional Notes issued pursuant to the Indenture. The
Mortgage, as amended by the Mortgage Amendment, will continue to constitute
legal, valid and binding obligations of Mortgagor, enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

2. The Mortgage, as amended by the Mortgage Amendment, will continue to
constitute a legal, valid and binding obligation of Mortgagor and, to the extent
it is governed by the laws of the State, will be enforceable against Mortgagor
in accordance with its terms, except as set forth below and in our Prior
Opinion.

3. None of the execution, delivery and performance by Mortgagor of the Mortgage
Amendment nor the consummation of the transactions contemplated thereby require
any authorization, approval or consent of, or filings or registrations with any
governmental or regulatory authority or agency of or in the State, except as
contemplated hereby.

4. The Mortgage Amendment is in appropriate form for recording in the applicable
Recorder’s Office of the County in the State in which the Real Property is
located (the “Filing Office”).

5. Neither the Collateral Agent nor any of the other Secured Parties is required
[a] to pay any tax in the State or be qualified to do business or file any
designation for service of process or file any reports in the State, or [b]
comply with any statutory or regulatory rule or requirement applicable only to
financial institutions chartered or qualified to do business in the State, in
each instance solely by reason of its execution and delivery or acceptance of
the Mortgage Amendment or the other Documents or by reason of its participation
in any of the transactions under or contemplated by the Documents.

6. Upon proper recording of the Mortgage Amendment in the Filing Office, the
security interests originally granted by Mortgagor in favor of the Collateral
Agent for the benefit of the Secured Parties pursuant to the Mortgage upon such
of the Mortgaged Property described in the Mortgage as constitutes real property
(the “Real Property”) and as constitutes fixtures under the laws of the State
(which such security interests were originally perfected upon the recording of
the Mortgage and the filing of the Fixture Filing as described in our Prior
Opinion) will continue to be perfected as originally accomplished by the
recording of the Mortgage and the filing of the Fixture Filing in the Filing
Office as described in our Prior Opinion to the extent that a security interest
in such Mortgaged Property can be perfected by such recording and filing in the
Filing Office, and will not require any further consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
governmental authority of the State.

7. The recording of the Mortgage Amendment in the appropriate records of the
applicable Filing Office is the only action, recording or filing necessary to
publish notice and to establish of record the rights of the parties under the
Mortgage, as amended by the Mortgage Amendment, with respect to which such
rights where perfection can be accomplished upon recordation of the Mortgage.

8. No state or local recording taxes, fees or other charges (including without
limitation mortgage taxes, intangible taxes, documentary stamp taxes, recording
taxes, transfer taxes or similar taxes or charges), are payable to the State or
any jurisdiction therein in connection with the execution, delivery, or filing
for record of the Mortgage Amendment, except for filing fees and recording fees
in a nominal amount.



--------------------------------------------------------------------------------

The foregoing opinions are subject to and are expressly limited by the following
assumptions, qualifications and limitations, in addition to those previously set
forth:

A. The opinion concerning enforceability of the Mortgage, as amended by the
Mortgage Amendment, is subject to: [i] all applicable bankruptcy, insolvency,
reorganization, fraudulent conveyancing, preferential transfer, moratorium or
similar laws of general application and court decisions affecting the rights of
creditors; [ii] general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity), including
concepts of good faith, fair dealing, commercial reasonableness,
unconscionability and materiality; and [iii] the assumption that [a] there has
not been any mutual mistake of fact or misunderstanding, fraud, duress, or undue
influence with respect to any of the Transaction Parties, and [b] the Collateral
Agent, the Secured Parties and any agent acting for any such parties in
connection with the Secured Obligations have acted without notice of any valid
defense against the enforcement of any rights created by, or adverse claim to
any property or security interest transferred or created as part of, the Secured
Obligations.

B. Certain rights, remedies and other provisions in the Documents may be limited
or rendered unenforceable by applicable State laws or judicial decisions
governing such provisions, but in our opinion such laws and judicial decisions
do not, subject to the other qualifications and limitations in this opinion,
render the Documents invalid as a whole, and there exist, in the Documents or
pursuant to applicable law, adequate rights, remedies and provisions for the
practical realization of the principal benefits intended to be provided by the
Documents, except for the economic consequences of any judicial, administrative
or other procedural delay which may be imposed by, relate to or result from such
laws and judicial decisions.

(d) C. Without limitation of Paragraph B above:

(1) The provisions of the Documents that attempt to incorporate by reference the
provisions of any unrecorded document may not constitute constructive notice to
third-parties without actual notice of the contents of the unrecorded document.

(2) Any provisions contained in the Mortgage which provide that the Documents
secure future advances are limited by IC §32-29-1-10 which provides, in
pertinent part, that a loan secured by a mortgage lien on real property in the
State may secure future obligations and advances up to the maximum amount stated
in the mortgage. The lien of the Mortgage will secure such future obligations
and advances only to the extent of the dollar amount so specified in the
Mortgage, as amended by the Mortgage Amendment.

(3) The provisions contained in the Documents regarding the immediate right to
realize upon the Mortgaged Property and institute an action with respect to the
Secured Obligations are subject to the provisions of IC §32-30-10-10 regarding
the commencement of actions to recover on the same debt.

(4) IC §32-28-1-2 requires a holder of a lien on real property to release the
lien in the Recorder’s Office where the lien is recorded within fifteen
(15) days from the date of satisfaction, and any provisions in the Mortgage in
conflict with this requirement may not be enforceable.

(5) Any provisions contained in the Documents for waiver of jury trial by the
Transaction Parties or that impose liquidated damages, penalties, forfeitures,
late payment charges or an increase in the applicable interest rate upon default
by the Transaction Parties or upon other conditions, that appoint the Collateral
Agent, the Secured Parties or others as the agent or attorney-in-fact for the
Transaction Parties that provide that the Collateral Agent, the Secured Parties
or any other Person shall be liable only for gross negligence or willful
misconduct, or that purport to select a particular court as the forum for the
resolution of disputes may not be enforceable under State law but their
inclusion in the Documents will not impair the enforceability of the other
provisions of the Documents.



--------------------------------------------------------------------------------

(6) We express no opinion as to the enforceability of any provisions of the
Documents that purport to make the Mortgaged Property secure future indebtedness
of Mortgagor that is not evidenced by the Notes and is of a materially different
class or character than the indebtedness evidenced by the Notes and/or the
Secured Obligations. We express no opinion regarding the effectiveness of the
change in the amount of future advances purported to be secured by the Mortgage
to the extent of and in relation to intervening matters of record between the
date the Mortgage was originally recorded in the Filing Office and the date an
amendment to the Mortgage is filed in the Filing Office.

(7) No opinion is expressed on [a] the laws, statutes and ordinances,
administrative decisions, rules and regulations and other legal requirements of
counties, towns, municipalities and political subdivisions of the State (other
than the county, town, municipality and political subdivision of the State in
which the Mortgage shall be recorded) or [b] any law or regulation concerning
securities, taxation, labor, employee benefits, environmental protection,
anti-trust or unfair competition.

D. Our opinions expressed in above are not intended to pertain in any way to any
consents, authorizations or approvals which the Transaction Parties or any other
person may be required to obtain after the date of this Opinion, in order to
comply with the covenants required to be performed by such party contained in
the Documents.

(e) E. We have assumed that: [1] the Mortgaged Property exists and that
Mortgagor has sufficient rights in the applicable Mortgaged Property to grant a
security interest in such Mortgaged Property, and we express no opinion as to
the nature or extent of the rights of Mortgagor or title of any party in or to
any of the Mortgaged Property; and [2] adequate consideration has been provided
to Mortgagor to support the enforceability and performance of the obligations of
Mortgagor arising under the Mortgage Amendment and each of the other Documents.

(f) F. We express no opinion regarding the validity or enforceability: [1] of
the security interests under the Mortgage as security for any future liabilities
or obligations of Mortgagor to the Collateral Agent, the Secured Parties or the
Noteholders that are determined, in the case of liabilities or obligations
created in the future, not to constitute “future advances” within the meaning of
Section 9.1-204(c) of the Uniform Commercial Code as adopted in the State (the
“UCC”), or are determined not to have been within the contemplation of the
parties at the time the Documents were executed; [2] of the liens, assignments
or security interests under the Mortgage in the Mortgaged Property consisting of
contracts, agreements or instruments that contain provisions that prohibit or
impose conditions upon the granting of an assignment, security interest, pledge
or similar transfer thereof, except to the extent such provisions are rendered
ineffective under Sections 9.1-406, 9.1-407, 9.1-408 or 9.1-409 of the UCC; or
[3] of the security interests under the Mortgage as they relate to any interest
in or claim in, or under, any policy of insurance. With respect to future
advances that are not “obligatory”, the mortgage lien created by the Mortgage
will be subordinate to the claims of any lienholders, purchasers and other
persons of which the Collateral Agent or the Secured Parties have actual notice
at the time the advances are made.

(g) G. The security interest created in [1] proceeds of the Mortgaged Property
and the perfection of such security interest is limited to the extent set forth
in Section 9.1-315 of the UCC and [2] any after-acquired commercial tort claim
is limited to the extent set forth in Section 9.1-204 of the UCC.

(h) H. Provisions contained in the Documents purporting to make the Transaction
Parties liable for attorneys’ fees incurred by the Collateral Agent, the Secured
Parties or any other Person are enforceable only to the extent of “reasonable
attorney fees”.

(i) I. We have not examined title to or ownership of any of the real or personal
property intended to be encumbered pursuant to the Documents and express no
opinion with regard to: [1] title to or ownership of such real or personal
property; [2] priority of the liens, security interests or assignments created
by the Documents; [3] the factual adequacy of the descriptions of the real or
personal property for the



--------------------------------------------------------------------------------

purpose of encumbering the actual property intended to be encumbered pursuant to
the Documents; and [4] survey, zoning or land use (including subdivision)
matters relating to the property intended to be encumbered pursuant to the
Documents. We understand that with respect to title matters (including matters
relating to the perfection and priority of the liens on the Mortgaged Property),
the Collateral Agent and the Secured Parties will be relying on the title
insurance commitment issued by a national title insurance company. We have not
made any investigation of, and do not express an opinion as to, any such
matters.

(j) This Opinion is limited to the law (excluding the principles of conflict of
laws) of the State, and we do not express any opinion concerning any other law.
Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the courts of
the jurisdiction upon whose law our opinion on that issue is based. The manner
in which any particular issue would be treated in any actual court case would
depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future.

(k) The opinions expressed in this letter are given solely the benefit of [i]
Collateral Agent, its successors and assigns, [ii] the Secured Parties from
time-to-time, their successors and assigns, [iii] any Person who shall acquire a
participation interest in the interest of any of the Secured Parties
(collectively, the “Reliance Parties”), and no other person or entity may rely
hereon without our prior written consent except that our prior written consent
is not needed to furnish a copy of this Opinion to any Reliance Party (or any
Person considering whether to become a Reliance Party), or otherwise as may be
required of any Reliance Party by applicable law or regulation or in accordance
with any auditing or oversight function or request of regulatory agencies to
which a Reliance Party is subject. We expressly disclaim any responsibility for
advising you of any change occurring hereafter in circumstances concerning the
transaction which is the subject of this Opinion, including any changes in the
law or in factual matters occurring after the date of this Opinion.

(l) We are members of the Bar of the State of Indiana and we do not hold
ourselves out as being conversant with, and express no opinion as to, the laws
of any jurisdiction other than the laws of the State of Indiana. While certain
members of this firm are admitted to practice in other jurisdictions, for
purposes of this Opinion we have not examined any laws other than the laws of
the State and the federal laws of the United States, nor have we consulted with
members of this firm who are admitted in other jurisdictions with respect to the
laws of such jurisdictions.

Sincerely,

WYATT, TARRANT & COMBS, LLP

cc: Opinions & Standards Committee



--------------------------------------------------------------------------------

SCHEDULE I

(Description of the Mortgage)

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of March 20, 2013, made by AK Steel Corporation, as Mortgagor, in favor
of U.S. Bank National Association, as Collateral Agent for the Secured Parties,
as Mortgagee, relating to the Mortgaged Property having an address of 6500 North
U.S. 231 in the City of Rockport, County of Spencer, State of Indiana, recorded
as [            ] in the Office of the Recorder of Spencer County, Indiana.



--------------------------------------------------------------------------------

SCHEDULE II

(Description of Fixture Filing)

Uniform Commercial Code Financing Statement on form UCC-1 naming AK Steel
Corporation, as the “Debtor”, and U.S. Bank National Association, as Collateral
Agent, as the “Secured Party”, filed in the real estate records as a fixture
filing in Fixture Filing Book [            ], Page [        ], the Office of the
Recorder of Spencer County, Indiana.



--------------------------------------------------------------------------------

EXHIBIT C-2

Form of Opinion from Kentucky Counsel

[TO BE PLACED ON LETTERHEAD OF WYATT, TARRANT & COMBS, LLP]

June [        ], 2013

U.S. Bank National Association, as

        Collateral Agent for the benefit of

        the Secured Parties, as described

        in the Mortgage

c/o U.S. Bank National Association

425 Walnut Street, 6th Floor

Cincinnati, OH 45202

Attn: Corporate Trust Department

Re: The Mortgage Amendment and other Documents (as defined below)

Ladies and Gentlemen:

We have acted as special legal counsel in the Commonwealth of Kentucky (the
“State”) in connection with the original closing of the transactions
contemplated by that certain Indenture dated as of November 20, 2012 (the
“Indenture”), entered into among AK Steel Corporation, a Delaware corporation,
as the Company described therein (the “Mortgagor”), AK Steel Holding
Corporation, a Delaware corporation, as the Parent Guarantor described therein
(the “Guarantor”), U.S. Bank National Association (“U.S. Bank”), as the Trustee
described therein (U.S. Bank, when acting in such capacity, is referred to
herein as the “Trustee”), and U.S. Bank, as the Collateral Agent for the Secured
Parties (U.S. Bank, when acting in such capacity, is referred to herein as the
“Collateral Agent”), and in connection with the delivery of the mortgage more
particularly described in Schedule I attached hereto (the “Mortgage”). Certain
initially capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Mortgage.

As legal counsel in the State to Mortgagor as described above, we have examined
copies each of the following documents: [i] the Indenture; [ii] the Mortgage;
[iii] the Security Agreement dated as of November 20, 2012 (the “Security
Agreement”), entered into among Mortgagor, the other grantors party thereto and
the Collateral Agent; [iv] the Collateral Trust Agreement dated as of
November 20, 2012



--------------------------------------------------------------------------------

(the “Collateral Trust Agreement”), entered into among Mortgagor, the other
grantors party thereto, U.S. Bank, as Trustee and Collateral Agent; [v] the
Fixture Filing more particularly described in Schedule II attached hereto (the
“Fixture Filing”); and [vi] Amendment No. 1 to Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing (the “Mortgage Amendment”). The
Indenture, the Mortgage, the Security Agreement, the Collateral Trust Agreement,
the Fixture Filing and the Mortgage Amendment are collectively referred to
herein as the “Documents”. Mortgagor, Parent Guarantor, Trustee and Collateral
Agent and all other parties to any of the Documents are sometimes collectively
referred to herein as the “Transaction Parties”.

This opinion (the “Opinion”) is furnished at the request of the Collateral Agent
and in accordance with the requirements set forth in the Documents and
supplements the previous opinion letter dated March 20, 2013, which we rendered
to the Collateral Agent as special legal counsel in the State for Mortgagor in
connection with the original closing of the transactions contemplated by the
Mortgage (the “Prior Opinion”). This Opinion and the matters addressed herein
are expressly made and rendered subject to (and with reliance upon) all of the
assumptions, qualifications and limitations set forth in our Prior Opinion, as
restated with respect to the matters set forth herein as of the date hereof as
is fully set forth herein.

We call your attention to the fact that our engagement in this matter has been
limited to representing Mortgagor with respect to matters of Indiana law
relating to the Mortgage Amendment. Accordingly, there may be matters of a legal
nature that could have a bearing on the ability of Mortgagor or one or more of
the other Transaction Parties to perform under the Documents with respect to
which we have not been consulted, and to the extent the obligations of Mortgagor
may be dependent on such matters and their possible effect upon Mortgagor and/or
this transaction, we express no opinion.

As to certain questions of fact material to our Opinion, we have relied without
independent investigation on, and we have assumed the accuracy and validity of,
the representations and warranties made in the Documents. Except for the
Documents described above, we have not reviewed any other documents or
instruments executed or delivered by the Transaction Parties or conducted any
other examination of any public records, and the opinions rendered herein are
limited accordingly.

For purposes of this Opinion, we have assumed with your permission and without
independent investigation, the following:

(a) Mortgagor is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and all material governmental licenses, authorizations, consents and
approvals necessary to own and operate the Mortgaged Property and to enter into
and consummate the transactions contemplated by the Documents.

(b) To the extent the obligations of Mortgagor may be dependent on such matters,
each of the other Transaction Parties is duly formed or organized, as
applicable, is validly existing and in good standing under the laws of the
applicable jurisdiction of formation or organization, as applicable, and has all
requisite power and authority (entity, corporate or otherwise) and all material
governmental licenses, authorizations, consents and approvals necessary to enter
into and consummate the transactions contemplated by the Documents.

(c) The execution, delivery and performance by each of the Transaction Parties
of the Documents to which it is a party: [i] are within its stated powers and
authority; [ii] have been duly authorized by all necessary action of and by such
Transaction Parties; [iii] do not require any



--------------------------------------------------------------------------------

authorization, approval or consent of, or filings or registrations with, any
governmental or regulatory authority or agency outside of the State, except for
authorizations, consents or approvals that we have been advised have already
been obtained or filings that have already been made and that remain in effect;
[iv] do not contravene any provision of its certificate of incorporation or
bylaws or other applicable organizational or governance documents of such party;
and [v] do not contravene or constitute a breach of or default under any
applicable provision of the laws of any jurisdiction other than the State or any
applicable regulation thereunder or under any agreement, judgment, injunction,
order, decree or other instrument binding upon it, as applicable.

(d) Each of the Documents has been duly executed and delivered by each of the
applicable Transaction Parties and contains the required acknowledgment (where
applicable) with notary’s seal affixed of the parties thereto and all required
exhibits attached.

(e) The persons who have executed and delivered the Documents on behalf of each
of the Transaction Parties thereto are duly authorized to do so by and on behalf
of such party.

(f) The genuineness of the signatures of all persons signing any document,
instrument or certificate and the legal capacity of natural persons.

(g) Each of the Documents: [i] except with respect to Mortgagor (and only to the
limited extent set forth herein), constitutes the legal, valid and binding
obligation of the Transaction Parties and is enforceable against each of such
Transaction Parties in accordance with its respective terms; and [ii] are
enforceable under the laws of the State of New York, as applicable.

(h) The Mortgaged Property exists and Mortgagor owns and has sufficient rights
in the Mortgaged Property purported to be owned by it necessary to grant the
security interests in such Mortgaged Property contemplated by the Documents.

(i) The Mortgage Amendment will be duly recorded and properly and timely filed
in the appropriate records of the Filing Office (as hereinafter defined), as
applicable, in accordance with State law.

(j) The documents submitted to us as originals are authentic and the documents
submitted to us as copies conform to the original, executed documents.

(k) The Collateral Agent and each of the Secured Parties are either: [i] duly
qualified to do business and are in good standing as a foreign entity in the
State or are otherwise exempt from qualification requirements; or [ii] if not
qualified or entitled to exemption from qualification, are engaged in no
activities or transactions in the State that would require them to qualify to do
business in the State.

(l) The Collateral Agent, the Secured Parties and the Noteholders have each
given value for the security interests created and the Liens granted under the
Documents.

(m) There has been no mutual mistake of fact or misunderstanding, fraud, duress
or undue influence on the part of any party to or beneficiary of the Documents
with respect to the transactions provided for therein.

(n) The Collateral Agent and each of the other Transaction Parties have complied
with and will comply with all material terms and conditions of the Documents to
be complied with by such parties and their conduct has complied and will comply
with all requirements of good faith, fair dealing and conscionability.



--------------------------------------------------------------------------------

(o) The Collateral Agent and each of the other Transaction Parties have complied
with all legal requirements pertaining to its respective status as such status
relates to its rights to enforce the Documents against Mortgagor.

(p) The indebtedness evidenced by the Notes complies with any lending
limitations and other restrictions applicable to the Noteholders.

(q) No bankruptcy or insolvency proceeding is pending by or against Mortgagor.

(r) There are no agreements or understandings among the Transaction Parties,
written or oral, and there is no usage of trade or course of prior dealing among
the Transaction Parties that would, in either case, define, supplement or
qualify the terms of the Documents.

Upon the basis of the foregoing, and subject to the assumptions, qualifications
and limitations set forth herein, we are of the opinion, under applicable State
law in effect on the date of this Opinion, that:

1. The execution, delivery and/or recordation of an amendment to the Mortgage is
required or recommended in order to assure that: [i] the Collateral Agent will
continue to have a valid and enforceable mortgage lien on the Mortgaged Property
for the benefit of the Secured Parties with the same priority as provided by the
lien of the Mortgage; and [ii] the Mortgage will continue to secure the Secured
Obligations described in the Mortgage, as amended by the Mortgage Amendment to
include the Initial Additional Notes issued pursuant to the Indenture. The
Mortgage, as amended by the Mortgage Amendment, will continue to constitute
legal, valid and binding obligations of Mortgagor, enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

2. The Mortgage, as amended by the Mortgage Amendment, will continue to
constitute a legal, valid and binding obligation of Mortgagor and, to the extent
it is governed by the laws of the State, will be enforceable against Mortgagor
in accordance with its terms, except as set forth below and in our Prior
Opinion.

3. None of the execution, delivery and performance by Mortgagor of the Mortgage
Amendment nor the consummation of the transactions contemplated thereby require
any authorization, approval or consent of, or filings or registrations with any
governmental or regulatory authority or agency of or in the State, except as
contemplated hereby.

4. The Mortgage Amendment is in appropriate form for recording in the applicable
Clerk’s Office of the County in the State in which the Real Property is located
(the “Filing Office”).

5. Neither the Collateral Agent nor any of the other Secured Parties is required
[a] to pay any tax in the State or be qualified to do business or file any
designation for service of process or file any reports in the State, or [b]
comply with any statutory or regulatory rule or requirement applicable only to
financial institutions chartered or qualified to do business in the State, in
each instance solely by reason of its execution and delivery or acceptance of
the Mortgage Amendment or the other Documents or by reason of its participation
in any of the transactions under or contemplated by the Documents.



--------------------------------------------------------------------------------

6. Upon proper recording of the Mortgage Amendment in the Filing Office, the
security interests originally granted by Mortgagor in favor of the Collateral
Agent for the benefit of the Secured Parties pursuant to the Mortgage upon such
of the Mortgaged Property described in the Mortgage as constitutes real property
(the “Real Property”) and as constitutes fixtures under the laws of the State
(which such security interests were originally perfected upon the recording of
the Mortgage and the filing of the Fixture Filing as described in our Prior
Opinion) will continue to be perfected as originally accomplished by the
recording of the Mortgage and the filing of the Fixture Filing in the Filing
Office as described in our Prior Opinion to the extent that a security interest
in such Mortgaged Property can be perfected by such recording and filing in the
Filing Office, and will not require any further consent or authorization of,
approval by, notice to, filing with or other act by or in respect of, any
governmental authority of the State.

7. The recording of the Mortgage Amendment in the appropriate records of the
applicable Filing Office is the only action, recording or filing necessary to
publish notice and to establish of record the rights of the parties under the
Mortgage, as amended by the Mortgage Amendment, with respect to which such
rights where perfection can be accomplished upon recordation of the Mortgage.

8. No state or local recording taxes, fees or other charges (including without
limitation mortgage taxes, intangible taxes, documentary stamp taxes, recording
taxes, transfer taxes or similar taxes or charges), are payable to the State or
any jurisdiction therein in connection with the execution, delivery, or filing
for record of the Mortgage Amendment, except for filing fees and recording fees
in a nominal amount.

The foregoing opinions are subject to and are expressly limited by the following
assumptions, qualifications and limitations, in addition to those previously set
forth:

C. The opinion concerning enforceability of the Mortgage, as amended by the
Mortgage Amendment, is subject to: [i] all applicable bankruptcy, insolvency,
reorganization, fraudulent conveyancing, preferential transfer, moratorium or
similar laws of general application and court decisions affecting the rights of
creditors; [ii] general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity), including
concepts of good faith, fair dealing, commercial reasonableness,
unconscionability and materiality; and [iii] the assumption that [a] there has
not been any mutual mistake of fact or misunderstanding, fraud, duress, or undue
influence with respect to any of the Transaction Parties, and [b] the Collateral
Agent, the Secured Parties and any agent acting for any such parties in
connection with the Secured Obligations have acted without notice of any valid
defense against the enforcement of any rights created by, or adverse claim to
any property or security interest transferred or created as part of, the Secured
Obligations.

D. Certain rights, remedies and other provisions in the Documents may be limited
or rendered unenforceable by applicable State laws or judicial decisions
governing such provisions, but in our opinion such laws and judicial decisions
do not, subject to the other qualifications and limitations in this opinion,
render the Documents invalid as a whole, and there exist, in the Documents or
pursuant to applicable law, adequate rights, remedies and provisions for the
practical realization of the principal benefits intended to be provided by the
Documents, except for the economic consequences of any judicial, administrative
or other procedural delay which may be imposed by, relate to or result from such
laws and judicial decisions.



--------------------------------------------------------------------------------

(m) C. Without limitation of Paragraph B above:

(1) The provisions of the Documents that attempt to incorporate by reference the
provisions of any unrecorded document may not constitute constructive notice to
third-parties without actual notice of the contents of the unrecorded document.

(2) Any provisions contained in the Mortgage which provide that the Documents
secure future advances are limited by KRS §382.520 which provides, in pertinent
part, that a loan secured by a mortgage lien on real property in the State may
secure future obligations and advances up to the maximum amount stated in the
mortgage. The lien of the Mortgage will secure such future obligations and
advances only to the extent of the dollar amount so specified in the Mortgage,
as amended by the Mortgage Amendment.

(3) KRS §382.365 requires a holder of a lien on real property to release the
lien in the Recorder’s Office where the lien is recorded within fifteen
(15) days from the date of satisfaction, and any provisions in the Mortgage in
conflict with this requirement may not be enforceable.

(4) Any provisions contained in the Documents for waiver of jury trial by the
Transaction Parties or that impose liquidated damages, penalties, forfeitures,
late payment charges or an increase in the applicable interest rate upon default
by the Transaction Parties or upon other conditions, that appoint the Collateral
Agent, the Secured Parties or others as the agent or attorney-in-fact for the
Transaction Parties that provide that the Collateral Agent, the Secured Parties
or any other Person shall be liable only for gross negligence or willful
misconduct, or that purport to select a particular court as the forum for the
resolution of disputes may not be enforceable under State law but their
inclusion in the Documents will not impair the enforceability of the other
provisions of the Documents.

(5) We express no opinion as to the enforceability of any provisions of the
Documents that purport to make the Mortgaged Property secure future indebtedness
of Mortgagor that is not evidenced by the Notes and is of a materially different
class or character than the indebtedness evidenced by the Notes and/or the
Secured Obligations. We express no opinion regarding the effectiveness of the
change in the amount of future advances purported to be secured by the Mortgage
to the extent of and in relation to intervening matters of record between the
date the Mortgage was originally recorded in the Filing Office and the date an
amendment to the Mortgage is filed in the Filing Office.

(6) No opinion is expressed on [a] the laws, statutes and ordinances,
administrative decisions, rules and regulations and other legal requirements of
counties, towns, municipalities and political subdivisions of the State (other
than the county, town, municipality and political subdivision of the State in
which the Mortgage shall be recorded) or [b] any law or regulation concerning
securities, taxation, labor, employee benefits, environmental protection,
anti-trust or unfair competition.

D. Our opinions expressed in above are not intended to pertain in any way to any
consents, authorizations or approvals which the Transaction Parties or any other
person may be required to obtain after the date of this Opinion, in order to
comply with the covenants required to be performed by such party contained in
the Documents.

(n) E. We have assumed that: [1] the Mortgaged Property exists and that
Mortgagor has sufficient rights in the applicable Mortgaged Property to grant a
security interest in such Mortgaged Property, and we express no opinion as to
the nature or extent of the rights of Mortgagor or title of any party in or to
any of the Mortgaged Property; and [2] adequate consideration has been provided
to Mortgagor to support the enforceability and performance of the obligations of
Mortgagor arising under the Mortgage Amendment and each of the other Documents.



--------------------------------------------------------------------------------

(o) F. We express no opinion regarding the validity or enforceability: [1] of
the security interests under the Mortgage as security for any future liabilities
or obligations of Mortgagor to the Collateral Agent, the Secured Parties or the
Noteholders that are determined, in the case of liabilities or obligations
created in the future, not to constitute “future advances” within the meaning of
Section 9-204(c) of the Uniform Commercial Code as adopted in the State (the
“UCC”), or are determined not to have been within the contemplation of the
parties at the time the Documents were executed; [2] of the liens, assignments
or security interests under the Mortgage in the Mortgaged Property consisting of
contracts, agreements or instruments that contain provisions that prohibit or
impose conditions upon the granting of an assignment, security interest, pledge
or similar transfer thereof, except to the extent such provisions are rendered
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC; or [3] of
the security interests under the Mortgage as they relate to any interest in or
claim in, or under, any policy of insurance. With respect to future advances
that are not “obligatory”, the mortgage lien created by the Mortgage will be
subordinate to the claims of any lienholders, purchasers and other persons of
which the Collateral Agent or the Secured Parties have actual notice at the time
the advances are made.

(p) G. The security interest created in [1] proceeds of the Mortgaged Property
and the perfection of such security interest is limited to the extent set forth
in Section 9-315 of the UCC and [2] any after-acquired commercial tort claim is
limited to the extent set forth in Section 9-204 of the UCC.

(q) H. Provisions contained in the Documents purporting to make the Transaction
Parties liable for attorneys’ fees incurred by the Collateral Agent, the Secured
Parties or any other Person are enforceable only to the extent of “reasonable
attorney fees”.

(r) I. We have not examined title to or ownership of any of the real or personal
property intended to be encumbered pursuant to the Documents and express no
opinion with regard to: [1] title to or ownership of such real or personal
property; [2] priority of the liens, security interests or assignments created
by the Documents; [3] the factual adequacy of the descriptions of the real or
personal property for the purpose of encumbering the actual property intended to
be encumbered pursuant to the Documents; and [4] survey, zoning or land use
(including subdivision) matters relating to the property intended to be
encumbered pursuant to the Documents. We understand that with respect to title
matters (including matters relating to the perfection and priority of the liens
on the Mortgaged Property), the Collateral Agent and the Secured Parties will be
relying on the title insurance commitment issued by a national title insurance
company. We have not made any investigation of, and do not express an opinion as
to, any such matters.

(s) This Opinion is limited to the law (excluding the principles of conflict of
laws) of the State, and we do not express any opinion concerning any other law.
Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the courts of
the jurisdiction upon whose law our opinion on that issue is based. The manner
in which any particular issue would be treated in any actual court case would
depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future.



--------------------------------------------------------------------------------

(t) The opinions expressed in this letter are given solely the benefit of [i]
Collateral Agent, its successors and assigns, [ii] the Secured Parties from
time-to-time, their successors and assigns, [iii] any Person who shall acquire a
participation interest in the interest of any of the Secured Parties
(collectively, the “Reliance Parties”), and no other person or entity may rely
hereon without our prior written consent except that our prior written consent
is not needed to furnish a copy of this Opinion to any Reliance Party (or any
Person considering whether to become a Reliance Party), or otherwise as may be
required of any Reliance Party by applicable law or regulation or in accordance
with any auditing or oversight function or request of regulatory agencies to
which a Reliance Party is subject. We expressly disclaim any responsibility for
advising you of any change occurring hereafter in circumstances concerning the
transaction which is the subject of this Opinion, including any changes in the
law or in factual matters occurring after the date of this Opinion.

(u) We are members of the Bar of the Commonwealth of Kentucky and we do not hold
ourselves out as being conversant with, and express no opinion as to, the laws
of any jurisdiction other than the laws of the Commonwealth of Kentucky. While
certain members of this firm are admitted to practice in other jurisdictions,
for purposes of this Opinion we have not examined any laws other than the laws
of the State and the federal laws of the United States, nor have we consulted
with members of this firm who are admitted in other jurisdictions with respect
to the laws of such jurisdictions.

 

Sincerely, WYATT, TARRANT & COMBS, LLP

cc: Opinions & Standards Committee



--------------------------------------------------------------------------------

SCHEDULE I

(Description of the Mortgage)

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of March 20, 2013, made by AK Steel Corporation, as Mortgagor, in favor
of U.S. Bank National Association, as Collateral Agent for the Secured Parties,
as Mortgagee, relating to the Mortgaged Property being comprised of two
(2) separate tracts both having an address of 170 Armco Road in the City of
Ashland, located in the Counties of both Boyd and Greenup, Commonwealth of
Kentucky, recorded as [                    ] in the Office of the Clerk of Boyd
County, Kentucky, and also being recorded as [                    ] in the
Office of the Clerk of Greenup County, Kentucky.



--------------------------------------------------------------------------------

SCHEDULE II

(Description of Fixture Filing)

Uniform Commercial Code Financing Statement on form UCC-1 naming AK Steel
Corporation, as the “Debtor”, and U.S. Bank National Association, as Collateral
Agent, as the “Secured Party”, filed in the real estate records as a fixture
filing in Fixture Filing Book [                    ], Page [        ], the
Office of the Clerk of Boyd County, Kentucky, and also filed in the real estate
records as a fixture filing in Fixture Filing Book [                    ], Page
[        ], the Office of the Clerk of Greenup County, Kentucky.



--------------------------------------------------------------------------------

EXHIBIT C-3

Form of Opinion from Ohio Counsel

Michael C. Fletcher, Esq.

Direct: (513) 763-3513

mfletcher@gfh-law.com

June     , 2013

To the Collateral Agent and the other

    Secured Parties Referred to Below

c/o U.S. Bank National Association

425 Walnut Street, 6th Floor

Cincinnati, OH 45202

Attention: Corporate Trust Department

Ladies and Gentlemen:

We have acted as special counsel in the State of Ohio in connection with the
transactions contemplated by the Indenture dated as of November 20, 2012 (the
“Indenture”) among AK Steel Corporation, as issuer (the “Mortgagor”), AK Steel
Holding Corporation, the parent guarantor party thereto, U.S. Bank National
Association (“U.S. Bank”), as trustee, and U.S. Bank, as collateral agent for
the Secured Parties (in such capacity, the “Collateral Agent”), and, in
connection with those certain mortgages delivered pursuant to the Indenture by
the Mortgagor and described on Schedule 1 hereto (the “Mortgages”), delivered an
opinion of counsel dated March 20, 2013, to the Collateral Agent.

We have examined the Indenture, pursuant to which, among other things, the
Mortgagor issued on the date hereof an additional $30,000,000 in aggregate
principal amount of the Mortgagor’s 8.750% Senior Secured Notes Due 2018 (the
“Initial Additional Notes”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Mortgages and, if
such terms are not in the Mortgages, then the Amendments.

In addition we have examined the amendments to the Mortgages described in
Schedule 2 hereto (collectively, the “Amendments”).

We have also examined and relied upon the originals, or copies certified or
otherwise identified to our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments, and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion.



--------------------------------------------------------------------------------

We are of the opinion that, under applicable law in effect on the date of this
opinion:

1. The execution, delivery and/or recordation of amendments to the Mortgages is
required or recommended in order to assure that (i) the Secured Parties continue
to have valid and enforceable Liens on the Mortgaged Properties with the same
priorities as pursuant to the Mortgages; and (ii) the Mortgages as amended by
the Amendments will secure the Initial Additional Notes issued pursuant to the
Indenture. The Mortgages, as amended by the Amendments, constitute legal, valid
and binding obligations of the Mortgagor, enforceable in accordance with their
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.

2. No authorizations, approvals or consents of, or filings or registrations
with, any governmental or regulatory authority or agency of or in the State of
Ohio are necessary for the execution, delivery, performance or recordation by
the Mortgagor of the Amendments, except for authorizations, consents, approvals
that have already been obtained or filings that have already been made and that
remain in effect, and those filings that are referred to below.

3. The Amendments will not result in a loss of, or adverse affect on, the
priority of the Liens created by the Mortgages. The Mortgages, as amended by the
Amendments, are sufficient to create valid mortgage Liens upon such of the
Mortgaged Property described therein (the “Real Property”) as constitutes real
property under the laws of the State of Ohio and create valid security interests
in any goods located or to be located on the Real Property that now or may
hereafter constitute “fixtures” within the meaning of Article 9 of the Uniform
Commercial Code as in effect in the State of Ohio on the date hereof (the “ Ohio
UCC”) (such goods being hereinafter referred to as “Fixtures”), in each case, in
favor of the Collateral Agent for the benefit of the Secured Parties and
securing the Secured Obligations, including without limitation the Original
Notes and the Initial Additional Notes. The recording of the Amendments in the
offices designated in Schedule 2 hereto are the only filings, recordings and
registrations necessary to perfect, publish notice of and preserve the Liens on
the Mortgaged Property and security interest in the Fixtures created by the
Mortgages, as amended by the Amendments.

4. No taxes or other charges, including, without limitation, intangible or
documentary stamp taxes, mortgage or recording taxes, transfer taxes or similar
charges, are payable to the State of Ohio or to any jurisdiction therein on
account of the execution, delivery or recordation of the Amendments, the
issuance of the Initial Additional Notes or the filing, recording or
registration of the Amendments except for nominal filing or recording fees.

5. The Amendments are in a form suitable for recording in the Recorder’s Office
of Muskingum County, Butler County, Richland County and Coshocton County, in the
State of Ohio.

This Opinion is intended to supplement the previous opinion dated March 20, 2013
(the “March Opinion”) addressed to the Collateral Agent. The comments and
qualifications set forth in the March Opinion apply to the opinions set forth
herein.

We are admitted to practice in the State of Ohio and the foregoing opinions are
limited to the laws of said State and the federal laws of the United States of
America. We express no opinion with respect to the laws of any other
jurisdiction.



--------------------------------------------------------------------------------

This opinion may not be relied upon by any person or entity, other than the
addressees hereof, their respective successors and/or assigns and their
respective counsels, without our prior consent.

Very truly yours,



--------------------------------------------------------------------------------

Schedule 1

Mortgages:

 

1. Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of March 20, 2013, from AK Steel Corporation, the
Mortgagor, to U.S. Bank National Association, as Collateral Agent for the
Secured Parties, the Mortgagee, relating to the Mortgaged Property known as
17400 State Route 16, in the City/Town of Coshocton, County of Coshocton, State
of Ohio recorded in Mortgage Official Record Book 603, page 350 in the
Recorder’s Office, County of Coshocton, State of Ohio.

 

2. Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of March 20, 2013 from AK Steel Corporation the
Mortgagor, to U.S. Bank National Association, as Collateral Agent for the
Secured Parties, the Mortgagee, relating to the Mortgaged Property known as 913
Bowman Street, in the City/Town of Mansfield, County of Richland, State of Ohio,
recorded in Official Record Book 2212, page 379 of the Recorder’s Office, County
of Richland, State of Ohio.

 

3. Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of March 20, 2013 from AK Steel Corporation the
Mortgagor, to U.S. Bank National Association, as Collateral Agent for the
Secured Parties, the Mortgagee, relating to the Mortgaged Properties known as
1801 Crawford Street and 705 Curtis Street, in the City/Town of Middletown,
County of Butler, State of Ohio, recorded in Book 8562, page 716 in the
Recorder’s Office, County of Butler, State of Ohio.

 

4. Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of March 20, 2013 from AK Steel Corporation the
Mortgagor, to U.S. Bank National Association, as Collateral Agent for the
Secured Parties, the Mortgagee, relating to the Mortgaged Property known as 1724
Linden Avenue, in the City/Town of Zanesville, County of Muskingum, State of
Ohio, recorded in Book 2458, page 681 in the Recorder’s Office, County of
Muskingum, State of Ohio.



--------------------------------------------------------------------------------

Schedule 2

Amendments to Mortgages:

 

  1. Amendment No. 1 to Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of June             , 2013, from
AK Steel Corporation, the Mortgagor, to U.S. Bank National Association, as
Collateral Agent for the Secured Parties, the Mortgagee, relating to the
Mortgaged Property known as 17400 State Route 16, in the City/Town of Coshocton,
County of Coshocton, State of Ohio to be filed in the Ohio Recorder’s Office,
County of Coshocton, State of Ohio.

 

  2. Amendment No. 1 to Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of June             , 2013, from
AK Steel Corporation, the Mortgagor, to U.S. Bank National Association, as
Collateral Agent for the Secured Parties, the Mortgagee, relating to the
Mortgaged Property known as 913 Bowman Street, in the City/Town of Mansfield,
County of Richland, State of Ohio to be filed in the Ohio Recorder’s Office,
County of Richland, State of Ohio.

 

  3. Amendment No. 1 to Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of June             , 2013, from
AK Steel Corporation, the Mortgagor, to U.S. Bank National Association, as
Collateral Agent for the Secured Parties, the Mortgagee, relating to the
Mortgaged Property known as 1801 Crawford Street and 705 Curtis Street, in the
City/Town of Middletown, County of Butler, State of Ohio to be filed in the Ohio
Recorder’s Office, County of Butler, State of Ohio.

 

  4. Amendment No. 1 to Open-End Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated as of June             , 2013, from
AK Steel Corporation, the Mortgagor, to U.S. Bank National Association, as
Collateral Agent for the Secured Parties, the Mortgagee, relating to the
Mortgaged Property known as 1724 Linden Avenue, in the City/Town of Zanesville,
County of Muskingum, State of Ohio to be filed in the Ohio Recorder’s Office,
County of Muskingum, State of Ohio.



--------------------------------------------------------------------------------

EXHIBIT C-4

Form of Opinion from Pennsylvania Counsel

June     , 2013

To the Collateral Agent and the other

    Secured Parties Referred to Below

c/o U.S. Bank National Association

425 Walnut Street, 6th Floor

Cincinnati, OH 45202

Attention: Corporate Trust Department

Ladies and Gentlemen:

We have acted as special counsel in the Commonwealth of Pennsylvania in
connection with the transactions contemplated by the Indenture dated as of
November 20, 2012 (the “Indenture”) among AK Steel Corporation, as issuer (the
“Mortgagor”), AK Steel Holding Corporation, the parent guarantor party thereto,
U.S. Bank National Association (“U.S. Bank”), as trustee, and U.S. Bank, as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”), and, in connection with that certain mortgage delivered pursuant to the
Indenture by the Mortgagor and described on Schedule 1 hereto (the “Mortgage”),
delivered an opinion of counsel dated March 20, 2013, to the Collateral Agent.
More recently, we have assisted in the preparation of the Amendment (defined
below), and have been requested to render this opinion pursuant to
Section 11.02(b) of the Indenture.

We have examined the Indenture, pursuant to which, among other things, the
Mortgagor issued on the date hereof an additional $30,000,000 in aggregate
principal amount of the Mortgagor’s 8.750% Senior Secured Notes Due 2018 (the
“Initial Additional Notes”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Mortgage and, if
such terms are not in the Mortgage, then the Amendment.

In addition we have examined the amendment to the Mortgage described in Schedule
2 hereto ( the “Amendment”).

We have also examined and relied upon the originals, or copies certified or
otherwise identified to our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments, and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion. In rendering our opinion, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity to authentic original documents of all documents
submitted to us as certified, conformed or photostatic copies. In rendering this
opinion, we have assumed that:

(a) Mortgagor is a corporation duly formed, validly existing and in good
standing under the laws of Delaware, and has all requisite corporate power and
all material governmental licenses, authorizations, consents and approvals
necessary to own and operate the Mortgaged Property.



--------------------------------------------------------------------------------

(b) The Documents, as that term is defined in our March 20, 2013 opinion, remain
in full force and effect, and continue to be legal, valid and binding
obligations of the parties thereto.

(c) The execution, delivery and performance by Mortgagor of the Amendment, as
well as its grant of the rights set forth in the Mortgage, as modified by the
Amendment, and the continuing performance by Mortgagor of each of the other
Documents to which it is a party (i) are within its corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not require any
authorization, approval or consent of, or filings or registrations with, any
governmental or regulatory authority or agency outside of the Commonwealth of
Pennsylvania, except for authorizations, consents or approvals that have already
been obtained or filings that have already been made and that remain in effect,
(iv) do not contravene any provision of its certificate of incorporation or
bylaws, and (v) do not contravene or constitute a breach of or default under any
applicable provision of the laws of any jurisdiction other than the Commonwealth
of Pennsylvania or the federal laws of the United States or any applicable
regulation thereunder or under any agreement, judgment, injunction, order,
decree or other instrument binding upon it.

(d) The Mortgage was duly recorded in the office and under the instrument number
set forth on Schedule 1, and no document has been executed or delivered by
Mortgagor, nor has any document been recorded in any official records in Butler
County, PA, in either case, which could adversely affect the perfected status of
the liens, encumbrances and security interests of the Mortgage.

(e) The Amendment has been duly executed and delivered by Mortgagor.

(f) Mortgagor owns the Mortgaged Property.

(g) The Amendment will be duly recorded in the office described in Schedule 1.

(h) All factual matters, including but not limited to representations and
warranties, contained in the Indenture, the Mortgage and the Amendment are true
and correct as set forth therein.

(i) To the extent the obligations of Mortgagor may be dependent upon such
matters, other than with respect to Mortgagor, the Collateral Agent is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of formation; it has the requisite corporate or organizational power and
authority to perform its obligations under the Amendment; the Amendment has been
duly authorized, executed and delivered by, and each constitutes the legally
valid and binding obligations of, the Collateral Agent, enforceable against the
Collateral Agent in accordance with its respective terms.

(j) The Collateral Agent is a federally chartered financial institution.

We are of the opinion that, under applicable law in effect on the date of this
opinion:

1. The execution, delivery and/or recordation of an amendment to the Mortgage is
required or recommended in order to assure that (i) the Secured Parties continue
to have a valid and enforceable Lien on the Mortgaged Property; and (ii) the
Mortgage, as modified by the recorded Amendment, will secure the Initial
Additional Notes issued pursuant to the Indenture. The Lien imposed by the
Mortgage on the Real Property (defined below) will continue to have priority
from the date that the Mortgage



--------------------------------------------------------------------------------

was recorded, except to the extent that the principal balance of the Secured
Obligations exceeds the amount set forth in Recital (A) of the Mortgage prior to
the execution, delivery and recordation of the Amendment, in which case that
Lien will (a) to the extent that said principal balance does not exceed the
amount set forth in Recital (A) of the Mortgage, as increased by the Amendment,
have priority as of the date the Amendment is recorded, or (b) to the extent
said principal balance exceeds the increased amount set forth in Recital (A) of
the Mortgage, as amended by the Amendment, have priority as of the date such
excess principal amount was advanced. The Mortgage, as modified by the
Amendment, constitutes a legal, valid and binding obligation of the Mortgagor,
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally, including but not limited to
fraudulent transfer laws, and limitations on self-help, and by general equitable
principles, including but not limited to concepts of materiality,
reasonableness, good faith and fair dealing, and the possible unavailability of
specific performance or injunctive relief.

2. No authorizations, approvals or consents of, or filings or registrations
with, any governmental or regulatory authority or agency of or in the
Commonwealth of Pennsylvania are necessary for the execution, delivery,
performance or recordation by the Mortgagor of the Amendment, except for
authorizations, consents, approvals that have already been obtained or filings
that have already been made and that remain in effect, and those filings that
are referred to below.

3. The Amendment will not result in a loss of, or adverse affect on, the
priority of the Lien created by the Mortgage. The Mortgage, as amended by the
Amendment, continues to impose a valid mortgage Lien upon such of the Mortgaged
Property described therein (the “Real Property”) as constitutes real property
under the laws of the Commonwealth of Pennsylvania, and continues to attach a
valid security interest in any goods located or to be located on the Real
Property that now or may hereafter constitute “fixtures” within the meaning of
Article 9 of the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania on the date hereof (the “Pennsylvania UCC”) (such goods being
hereinafter referred to as “Fixtures”), in each case, in favor of the Collateral
Agent for the benefit of the Secured Parties and securing the Secured
Obligations, including without limitation the Original Notes and the Initial
Additional Notes. The recording of the Amendment in the office designated in
Schedule 1 hereto is the only filing, recording and registration necessary to
continue the perfected status of, publish notice of and preserve the Lien on the
Mortgaged Property and security interest in the Fixtures created by the
Mortgage, as amended by the Amendments.

4. No taxes or other charges, including, without limitation, intangible or
documentary stamp taxes, mortgage or recording taxes, transfer taxes or similar
charges, are payable to the Commonwealth of Pennsylvania or to any jurisdiction
therein on account of the execution, delivery or recordation of the Amendment,
the issuance of the Initial Additional Notes or the filing, recording or
registration of the Amendment, except for nominal filing or recording fees.

5. The Amendment is in a form suitable for recording in the office designated in
Schedule 1.



--------------------------------------------------------------------------------

The opinions expressed above as to the enforceability of the Mortgage, as
modified by the Amendment, are subject to the qualification that certain of the
remedial provisions thereof, including but not limited to provisions providing
for non-judicial foreclosure, may be limited by applicable law, although such
limitations do not in our opinion make the remedies provided for therein
inadequate for the practical realization of the benefits of the security
intended to be afforded thereby. Our opinions as to the enforceability and
perfected status of the Mortgage is also subject to the qualification that if
Collateral Agent receives notice pursuant to the Pennsylvania Open-End Mortgage
Law, 42 Pa. C.S.A. 8143 et. seq., the lien and security interest provided by the
Mortgage with respect to Additional Secured Obligations arising subsequent to
Collateral Agent’s receipt of such notice may be impaired by that law. Our
opinions as to the perfected status of the liens imposed upon the Mortgaged
Property are contingent upon the proper indexing of the Mortgage and the
Amendment in the office designated on Schedule 1.

We have made no examination of and express no opinion with respect to: (i) title
to or descriptions of the Mortgaged Property; (ii) the nature or extent of
Mortgagor’s rights in or title to the Mortgaged Property; (iii) the existence or
non-existence of liens, security interests, charges or encumbrances on or in the
Mortgaged Property; (iv) the priority of any liens on any part of the Mortgaged
Property; and (v) the applicability of any laws governing the issuance of
securities.

We are admitted to practice in the Commonwealth of Pennsylvania, and the
foregoing opinions are limited to the laws of said Commonwealth and the federal
laws of the United States of America. This opinion is given as of the date
hereof, and we disclaim any obligation to update this opinion letter in reaction
to events occurring after the date of this opinion letter.

This opinion is rendered only to the Collateral Agent and the Secured Parties
and their respective successors and assigns, and is solely for their benefit in
connection with the transactions contemplated by the Documents and may not be
relied upon by the Collateral Agent or any Secured Party or any of their
respective successors or assigns for any other purpose without our prior written
consent.

Very truly yours,



--------------------------------------------------------------------------------

Schedule 1

Mortgage and Recording Office:

Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing executed on March 14, 2013, to be effective as of March 20, 2013
from AK Steel Corporation, successor by merger to ARMCO, INC., to U.S. Bank
National Association, as Collateral Agent for the Secured Parties, relating to
the Mortgaged Property described therein and located in the Township of Butler,
County of Butler, Commonwealth of Pennsylvania recorded on March 22, 2013 in the
office set forth below at Instrument No. 201303220008355.

The Recording Office is the Office of the Recorder of Deeds of Butler County,
Pennsylvania.



--------------------------------------------------------------------------------

Schedule 2

Amendment to Mortgage:

Amendment No. 1, to the Mortgage described in Schedule 1, which Amendment No.1
was executed by the Mortgagor on May             , 2013, and by the Mortgagee on
May             , 2013, to be effective on May             , 2013.